Exhibit 10.1

EXECUTION COPY

 

 

 

LOAN AND SECURITY AGREEMENT

dated as of February 1, 2018

 

among

 

Pennymac Corp.,

as a Borrower,

 

PENNYMAC HOLDINGS, LLC,
as a Borrower,

 

 

PENNYMAC MORTGAGE INVESTMENT TRUST,

as Guarantor,

 

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Lender

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE I

 

DEFINITIONS AND ACCOUNTING MATTERS

 

Section 1.01

Definitions; Construction

1

Section 1.02

Accounting Matters

2

 

ARTICLE II

 

 

 

LOANS, BORROWING, PREPAYMENT

 

 

 

Section 2.01

Loans

2

Section 2.02

Note

2

Section 2.03

Borrower Electronic Files and Funding Requests

2

Section 2.04

Borrowing Base Reports

3

Section 2.05

Interest

3

Section 2.06

Increased Capital Costs

4

Section 2.07

Alternate Rate of Interest

4

Section 2.08

Mandatory Repayment of Loans

4

Section 2.09

Optional Prepayment

5

 

ARTICLE III

 

 

 

PAYMENTS; COMPUTATIONS; TAXES; FEES

 

Section 3.01

Payments and Computations, Etc

5

Section 3.02

Taxes

6

Section 3.03

Fees and Expenses

7

 

ARTICLE IV

 

 

 

SECURITY INTEREST

 

 

 

Section 4.01

Security Interest

8

Section 4.02

Provisions Regarding Pledge of Freddie Mac Servicing Rights to Be

   Included In Financing Statements

8

Section 4.03

Authorization of Financing Statements

9

Section 4.04

Lender’s Appointment as Attorney In Fact

9

Section 4.05

Release of Security Interest

10

 

ARTICLE V

 

CONDITIONS PRECEDENT

 

 

 

Section 5.01

Conditions Precedent

10

Section 5.02

Further Conditions Precedent

11

 

 

--------------------------------------------------------------------------------

ARTICLE VI

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 6.01

Representations and Warranties of each Borrower

11

Section 6.02

Representations Concerning the Collateral

15

 

ARTICLE VII

 

 

 

COVENANTS

 

 

 

Section 7.01

Covenants of each Borrower

17

Section 7.02

Notice of Certain Occurrences

24

 

ARTICLE VIII

 

 

 

EVENTS OF DEFAULT

 

 

 

Section 8.01

Events of Default

26

Section 8.02

Remedies

29

Section 8.03

Application of Proceeds

30

 

ARTICLE IX

 

 

 

ASSIGNMENT

 

 

 

Section 9.01

Restrictions on Assignments

30

Section 9.02

Evidence of Assignment; Endorsement on Note

31

Section 9.03

Rights of Assignee

31

Section 9.04

Permitted Participants; Effect

31

Section 9.05

Voting Rights of Participants

32

 

ARTICLE X

 

 

 

INDEMNIFICATION

 

 

 

Section 10.01

Indemnities by the Borrowers

32

Section 10.02

General Provisions

33

 

ARTICLE XI

 

 

 

MISCELLANEOUS

 

 

 

Section 11.01

Amendments, Etc

34

Section 11.02

Notices, Etc

34

Section 11.03

No Waiver; Remedies

34

Section 11.04

Binding Effect; Assignability

34

Section 11.05

GOVERNING LAW; SUBMISSION TO JURISDICTION

34

Section 11.06

Entire Agreement

35

Section 11.07

Acknowledgement

35

Section 11.08

Captions and Cross References

35

Section 11.09

Execution in Counterparts

35

 

--------------------------------------------------------------------------------

Section 11.10

Confidentiality

35

Section 11.11

Survival

36

Section 11.12

Set-Off

36

Section 11.13

Guaranty

37

Section 11.14

Joint and Several Liability of the Borrowers

39

Section 11.15

Provisions Applicable to Freddie Mac and the Freddie Mac Collateral

39




 

--------------------------------------------------------------------------------

Schedules

Schedule I

Definitions

Schedule 5.01

Conditions Precedent to the Effectiveness of this Agreement

Schedule 5.02

Conditions Precedent to each Loan

Schedule 6.01(s)

Borrower’s Existing Financing Facilities

Schedule 6.02

Eligibility Criteria with respect to the Mortgage Loans

Schedule 7.01(cc)

Credit Suisse AG, Cayman Islands Branch Required Investor Reports

Schedule 11.02

Notices

Exhibits

Exhibit 2.02(a)

Form of Note

Exhibit 2.03

Form of Borrower Funding Request

Exhibit 2.08(a)

Form of Repayment Notice

Exhibit 2.08(b)

Form of Prepayment Notice

 

 

 

--------------------------------------------------------------------------------

This LOAN AND SECURITY AGREEMENT (as amended or supplemented from time to time,
this “Agreement”) dated as of February 1, 2018, is among Pennymac Corp. (“PMC”),
PENNYMAC HOLDINGS, LLC (“Holdings” and, together with PMC, each a “Borrower” and
collectively, the “Borrowers”), PENNYMAC MORTGAGE INVESTMENT TRUST (the
“Guarantor”), and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (the “Lender”).

BACKGROUND

The Borrowers wish to obtain financing from time to time to provide funding for
the origination or acquisition of certain Eligible Servicing Rights (as defined
herein), which Eligible Servicing Rights shall secure Loans (as defined herein)
to be made by the Lender hereunder.

The Lender has agreed, subject to the terms and conditions of this Agreement, to
provide such financing to the Borrowers.

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01Definitions; Construction.

(a)Capitalized terms used herein and not otherwise defined herein shall have the
meanings specified in Schedule I.

(b)All terms used in Article 9 of the UCC, and not specifically defined herein,
are used herein as defined in such Article 9.

(c)Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding”.

(d)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.

(e)Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.

(f)The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”.

(g)Unless the context requires otherwise (i) any definition of or reference to
any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications

1



--------------------------------------------------------------------------------

set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(iv) all references herein to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, this Agreement, and (v) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

Section 1.02Accounting Matters. Except as otherwise expressly provided herein,
all accounting terms used herein shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Lender hereunder shall be prepared in accordance with GAAP.

ARTICLE II

LOANS, BORROWING, PREPAYMENT

Section 2.01Loans. On the terms and subject to the conditions set forth in this
Agreement, the Lender shall make loans in an aggregate amount not to exceed the
Available Facility Amount (each such loan, a “Loan”) to the Borrowers from time
to time. The Lender shall distribute the proceeds of such Loan to the related
Borrower no later than 1:00 p.m. (New York City time) on the related Funding
Date in accordance with Section 2.03.

Section 2.02Note.

(a)The Loans made by the Lender shall be evidenced by a single promissory note
of the Borrowers substantially in the form of Exhibit 2.02(a) hereto (the
“Note”), dated the date hereof, payable to the Lender in a principal amount not
to exceed an amount equal to the Available Facility Amount as originally in
effect and otherwise duly completed.

(b)The date, amount, and interest rate of each Loan made by the Lender to the
Borrowers, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of the Note,
noted by the Lender on the grid attached to the Note or any continuation
thereof, provided, that failure of the Lender to make any such recordation or
notation shall not affect the obligations of the Borrowers to make payments when
due of any amount hereunder or under the Note in respect of the Loans.

(c)Notwithstanding the pledge of Collateral, the Borrowers hereby acknowledge,
admit and agree that the Borrowers’ Obligations under the Note are joint and
several recourse obligations of the Borrowers.

Section 2.03Borrower Electronic Files and Funding Requests.

(a)On any Funding Notice Date prior to the Wind Down Date, the Borrowers may
request the Lender to make a Loan on the Funding Date specified in the related
Borrower Funding Request by delivering to the Lender an irrevocable Borrower
Funding Request no later than 3:00 p.m. (New York City time) on such Funding
Notice Date. The amount of any Loan

2



--------------------------------------------------------------------------------

requested pursuant to a Borrower Funding Request shall be not greater than the
related Available Loan Amount and, with respect to the Initial Borrower Funding
Request, shall not be less than $5 million. The Borrowers may request a Funding
Date on any Business Day; provided, however, a Funding Date that involves the
addition of new Collateral may not fall on any of the five (5) last Business
Days in any calendar month unless otherwise agreed by Lender. Any Borrower
Funding Request that relates to the addition of new Collateral shall include an
Electronic File describing all Eligible Servicing Rights that constitute the
Collateral hereunder.

(b)Regardless whether the Borrowers intend to deliver a Borrower Funding Request
during any calendar month, the Borrowers shall deliver to the Lender on the
fifteenth (15th) calendar day of each month (or, if such day is not a Business
Day, the following Business Day) (any such day, a “Collateral Reporting Date”),
an Electronic File with respect to all Eligible Servicing Rights that constitute
the Collateral hereunder, which shall include all updates to the Collateral
since the date of the preceding Electronic File.

(c)In Lender’s determination of Collateral Value for any of the Servicing Rights
hereunder, it shall apply the MSR Value of the Servicing Rights in a related
Borrowing Base Report. Any excess of the amount funded on such Loan over the
Collateral Value shall result in a Borrowing Base Deficiency as set forth in
Section 2.08(b). Notwithstanding anything to the contrary contained in this
Section 2.03, the Lender shall have the right to determine MSR Value at any time
in its sole discretion.

(d)By delivering a Borrower Funding Request, the Borrowers represent and warrant
to the Lender that, after taking into account the amount of the requested Loan,
all conditions precedent to such Loan specified in Section 5.02 have been
satisfied.

Section 2.04Borrowing Base Reports. With respect to each Funding Date, the
Lender shall determine the MSR Value of the Eligible Servicing Rights to be
pledged as security for a Loan on such Funding Date and shall communicate such
determination by providing the Borrowers with a Borrowing Base Report prior to
such Funding Date. For purposes of preparing each Borrowing Base Report, the
Lender shall calculate the Collateral Value of the Eligible Servicing Rights
described in the Relevant Electronic File.

Section 2.05Interest. Interest shall accrue on each Loan for each day during a
related Interest Period at a per annum rate equal to the product of (x) the
outstanding principal balance of such Loan on such day, multiplied by (y) the
sum of (i) the applicable LIBOR Rate for such day and (ii) the Applicable
Margin. Interest shall be payable on each Monthly Settlement Date in arrears
with respect to each Loan through the final day of each Interest Period
(regardless whether such day is a Business Day), such amount to be payable on
each Monthly Settlement Date. The Lender shall determine the LIBOR Rate for each
Loan, which may be reset on a daily basis, as set forth in the definition of
“LIBOR Rate” and provide notice of such determination to the Borrowers. The
Lender shall also calculate the amount of interest or other amounts due to be
paid by the Borrowers from time to time hereunder (including in connection with
any prepayment or repayment of Loans permitted hereunder) and shall provide a
written statement thereof to the Borrowers at least two Business Days prior to
the due date of such payments (or the relevant repayment or prepayment after
having received a notice thereof); provided, that failure to provide such
statements on a timely basis shall not relieve the Borrowers of the obligation
to pay any

3



--------------------------------------------------------------------------------

interest and principal due on the applicable payment date (based upon its good
faith calculation of the amount due, such amount to be promptly reconciled after
receipt of a subsequent statement from the Lender) and other such amounts
hereunder promptly upon receipt of such statement.

Section 2.06Increased Capital Costs. If Lender determines in its sole discretion
that any Change in Law or any change in accounting rules regarding capital
requirements has the effect of reducing the rate of return on Lender’s capital
under this Agreement as a consequence of such Change in Law or change in
accounting rules, then from time to time Borrowers will compensate Lender for
such reduced rate of return suffered as a consequence of such Change in Law or
change in accounting rules on terms similar to those imposed by Lender. Further,
if due to the introduction of, any change in, or the compliance by Lender with
(i) any eurocurrency reserve requirement, or (ii) the interpretation of any law,
regulation or any guideline or request from any central bank or other
Governmental Authority whether or not having the force of law, there shall be an
increase in the cost to Lender as a consequence of the Loans or other advances
of funds made by Lender pursuant to this Agreement or any of the Facility
Documents relating to fundings or commitments under this Agreement, then
Borrowers shall, from time to time and upon demand by Lender, compensate Lender
for such increased costs, and such amounts shall be deemed a part of the
Obligations hereunder. Lender shall provide Borrowers with notice as to any such
Change in Law, change in accounting rules or change in compliance promptly
following Lender’s receipt of actual knowledge thereof.

Section 2.07Alternate Rate of Interest. If on any Business Day, the Lender
determines (which determination shall be conclusive absent manifest error)
(a) that adequate and reasonable means do not exist for ascertaining the LIBOR
Rate; or (b) that the LIBOR Rate will not adequately and fairly reflect the cost
to the Lender of making or maintaining its Loan; or (c) that it has become
unlawful for it to honor its obligation to make or maintain Loans hereunder
using the LIBOR Rate, or maintaining its Loans (or its Loan) included in any
advance, then the Lender shall give notice thereof to the Borrowers by
telephone, facsimile, or other electronic means as promptly as practicable
thereafter and, until the Lender notifies the Borrowers that the circumstances
giving rise to such notice no longer exist, any Borrower Funding Request that
requests that Lender make a new Loan, subject to the timely approval of the
Borrowers after receipt of notice of such revised rate, at a rate per annum that
the Lender determines in its reasonable discretion adequately reflects the cost
to the Lender of making or maintaining the Loan.

Section 2.08Mandatory Repayment of Loans.

(a)On each Loan Repayment Date (or, if such day is not a Business Day, the
following Business Day) from and after the Wind Down Date, and continuing until
the Outstanding Aggregate Loan Amount shall be reduced to zero, the Borrowers
shall repay an amount equal to at least one-twelfth (1/12) of the Outstanding
Aggregate Loan Amount as of the Wind Down Date with respect to all Loans and all
other amounts due under this Agreement. Loans may be prepaid in accordance with
the terms of Section 2.09 hereof and, to the extent prepaid, provided the Wind
Down Date shall not have occurred, may be re-borrowed hereunder in accordance
with the terms hereof (including satisfaction of all conditions precedent
contained in Section 5.02). Notwithstanding the foregoing, all amounts owing
under the Facility shall be immediately due and payable on the Termination Date.

4



--------------------------------------------------------------------------------

(b)If, on any Business Day (a “Borrowing Base Shortfall Day”), the Lender
provides written notice to the Borrowers that the Lender has determined in its
sole reasonable discretion based on the Borrowing Base Report most recently
delivered by the Lender pursuant to Section 2.04 that the Outstanding Aggregate
Loan Amount on such day exceeds the lesser of (i) the Borrowing Base and
(ii) the Available Facility Amount on such day (such circumstance, a “Borrowing
Base Deficiency”), the Borrowers (i) on the same day if the Lender notifies
Borrowers by 11:00 a.m. (New York time) of such Borrowing Base Deficiency, or
(ii) if the notice is received later than 11:00 a.m. (New York time), then
within one (1) Business Day after the Borrowing Base Shortfall Day, shall repay
outstanding Loans (including accrued interest thereon), in an amount equal to
the amount of the Borrowing Base Deficiency specified in the notice provided to
the Borrowers by the Lender (such requirement a “Margin Call”).

Section 2.09Optional Prepayment. The Borrowers may, at their option, prepay any
Loan advanced hereunder in full or in part on any date, but not more than once
per month; provided, however, that the Borrowers shall be permitted at any time,
without limitation, to prepay any Loan in connection with a Margin Call (any
such date, an “Optional Prepayment Date”). Any such prepayment received by the
Lender by 3:00 p.m. (New York City time) on such Optional Prepayment Date shall
be applied by the Lender on such Business Day. Any such prepayment received by
the Lender after 3:00 p.m. (New York City time) on such Optional Prepayment Date
shall be applied by the Lender on the following Business Day. For the avoidance
of doubt, any optional prepayment in full shall not result in the termination of
this Agreement unless such termination is declared in writing by the Borrowers,
acting in their discretion.

ARTICLE III

PAYMENTS; COMPUTATIONS; TAXES; FEES

Section 3.01Payments and Computations, Etc.

(a)Unless otherwise expressly stated herein, all amounts to be paid or deposited
hereunder shall be paid or deposited in accordance with the terms hereof no
later than 4:00 p.m. (New York City time) on the day when due in lawful money of
the United States of America in same day funds.

(b)The Borrowers shall, to the extent permitted by law, pay interest on all
amounts (including principal, interest and fees) due but not paid on the date
such payment is due hereunder as provided herein, for the period from, and
including, such due date until, but excluding, the date paid, at the applicable
Default Rate, payable on demand; provided, however that such interest rate shall
not at any time exceed the maximum rate permitted by applicable law.

(c)All computations of interest and fees hereunder shall be made on the basis of
a year of 360 days for the actual number of days elapsed (including the first
day but excluding the last day) occurring in the period for which payable.

(d)The Borrowers agree that the principal of and interest on the Loans shall be
recourse obligations of the Borrowers.

5



--------------------------------------------------------------------------------

(e)All payments made by the Borrowers under this Agreement shall be made without
set-off or counterclaim.

Section 3.02Taxes.

(a)All payments made by Borrowers under this Agreement shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities (including penalties, interest and additions to tax) with respect
thereto imposed by any Governmental Authority therewith or thereon, excluding
income taxes, branch profits taxes, franchise taxes or any other tax imposed on
net income by the United States, a state or a foreign jurisdiction under the
laws of which the Lender is organized or of its applicable lending office, or a
state or foreign jurisdiction with respect to which Lender has a present or
former connection (other than any connection arising from executing, delivering,
being party to, engaging in any transaction pursuant to, performing its
obligations under or enforcing any Facility Document), or any political
subdivision thereof (collectively, such non-excluded taxes are hereinafter
called “Taxes”), all of which shall be paid by Borrowers for their own account
not later than the date when due. If a Borrower is required by law or regulation
to deduct or withhold any Taxes from or in respect of any amount payable
hereunder, it shall: (a) make such deduction or withholding, (b) pay the amount
so deducted or withheld to the appropriate Governmental Authority not later than
the date when due, (c) deliver to the Lender, promptly, original tax receipts
and other evidence satisfactory to Lender of the payment when due of the full
amount of such Taxes; and (d) except as otherwise expressly provided in
Section 3.02(d) below, pay to the Lender such additional amounts (including all
taxes imposed by any Governmental Authority on such additional amounts) as may
be necessary so that the Lender receives, free and clear of all Taxes, a net
amount equal to the amount it would have received under this Agreement, as if no
such deduction or withholding had been made.

(b)In addition, each Borrower agrees to pay to the relevant Governmental
Authority in accordance with applicable law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies (including, without limitation, mortgage recording taxes, transfer taxes
and similar fees) imposed by any taxing authority that arise from any payment
made hereunder or from the execution, delivery or registration of, or otherwise
with respect to, this Agreement (“Other Taxes”).

(c)Each Borrower agrees to indemnify Lender for the full amount of Taxes
(including additional amounts with respect thereto) and Other Taxes, and the
full amount of taxes of any kind imposed by any jurisdiction on amounts payable
under this Section 3, and any liability (including penalties, interest and
expenses arising thereon or with respect thereto) arising therefrom or with
respect thereto, provided that Lender shall have provided Borrowers with
evidence, reasonably satisfactory to Borrower, of payment of Taxes or Other
Taxes, as the case may be.

(d)Any Lender that either (i) is not incorporated under the laws of the United
States, any State thereof, or the District of Columbia or (ii) whose name does
not include “Incorporated,” “Inc.,” “Corporation,” “Corp.,” “P.C.,” “insurance
company,” or “assurance company” (a “Foreign Purchaser”) shall provide Borrowers
with original properly completed and duly executed United States Internal
Revenue Service (“IRS”) Forms W-8BEN, W-8BEN-E or

6



--------------------------------------------------------------------------------

W-8ECI or any successor form prescribed by the IRS, certifying that such Person
is either (1) entitled to benefits under an income tax treaty to which the
United States is a party which eliminates or (2) otherwise fully exempt from
United States withholding tax under Sections 1441 through 1442 of the Code on
payments to it on or prior to the date upon which each such Foreign Lender
becomes a Lender. Each Foreign Lender will resubmit the appropriate form
eliminating withholding tax on payments to it on the earliest of (A) the third
anniversary of the prior submission, or (B) on or before the expiration of
thirty (30) days after there is a “change in circumstances” with respect to such
Person as defined in Treas. Reg. Section 1.1441-1(e)(4)(ii)(D). For any period
with respect to which the Foreign Lender has failed to provide Borrowers with
the appropriate form or other relevant document (x) as expressly required under
this Section 3(d) (unless such failure is due to a change in treaty, law, or
regulation occurring subsequent to the date on which a form originally was
required to be provided, under the first sentence of this Section 3(d)) or
(y) otherwise as required to establish exemption from United States withholding
under FATCA, by such Person or by such Person’s assignor or transferor, such
Person shall not be entitled to “gross-up” of Taxes under Section 3(d) or
indemnification under Section 3(c) with respect to Taxes imposed by the United
States which are imposed because of such failure; provided, however that should
a Foreign Lender, which is otherwise exempt from a withholding tax, become
subject to Taxes because of its failure to deliver a form required hereunder,
Borrowers shall take such steps as such Foreign Lender shall reasonably request
to assist such Foreign Lender to recover such Taxes.

(e)Without prejudice to the survival or any other agreement of Borrowers
hereunder, the agreements and obligations of Borrowers contained in this
Section 3.02 shall survive the termination of this Agreement. Nothing contained
in this Section 3.02 shall require Lender to make available any of their tax
returns or other information that it deems to be confidential or proprietary.

(f)The Lender shall (A) promptly notify the Borrowers of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (B) cooperate, in its reasonable discretion and at Borrowers’
expense, with Borrowers to mitigate any requirement of Applicable Law of any
jurisdiction in which the Borrowers may be required to withhold or deduct any
taxes from amounts payable to Lender hereunder.

Section 3.03Fees and Expenses. The Borrowers agree to pay to the Lender all
reasonable and documented out-of-pocket costs and expenses (including reasonable
and documented fees and expenses of Lender’s counsel not to exceed $25,000.00)
incurred in connection with the execution of this Agreement and the Facility
Documents; provided that such limitation on fees and expenses of Lender’s
counsel shall not apply to (i) any amendment or renewal of, or waiver of any
provision of, this Agreement or any other Facility Document or (ii) any document
executed after the Closing Date in connection with the transactions contemplated
by this Agreement.

7



--------------------------------------------------------------------------------

ARTICLE IV

SECURITY INTEREST

Section 4.01Security Interest.

(a)As security for the prompt payment and performance of all of its Obligations,
PMC hereby assigns and pledges to the Lender, and grants a security interest,
subject to the interests of Freddie Mac as set forth in Section 4.02 and in the
Freddie Mac Acknowledgment Agreement, to the Lender, all of PMC’s right, title
and interest, in, to, and under, whether now owned or hereafter acquired, in all
of the following, whether now or hereafter existing and wherever located:
(i) the Pledged Servicing Rights whether or not yet accrued, earned due or
payable as well as all other present and future rights and interests of PMC in
such Pledged Servicing Rights, (ii) all books and records, including computer
disks and other records or physical or virtual data or information, related to
the foregoing (but excluding computer programs) and (iii) all monies due or to
become due with respect to the foregoing and all proceeds of the foregoing, but
with respect to items (i) - (iii) above specifically excluding the Excluded
Collateral (collectively, the “PMC Collateral”); provided that PMC does not
assign or pledge to the Lender, or grant a security interest in any of PMC’s
right, title and interest, in, to or under PMC’s rights to reimbursement for any
Advances related to mortgage servicing rights subject to the Freddie Mac
Servicing Contract.

(b)As security for the prompt payment and performance of all of its Obligations,
Holdings hereby assigns and pledges to the Lender, and grants a security
interest, subject to the interests of Freddie Mac as set forth in Section 4.02
and in the Freddie Mac Acknowledgment Agreement, to the Lender, all of Holdings’
right, title and interest, in, to, and under, whether now owned or hereafter
acquired, in all of the following, whether now or hereafter existing and
wherever located: (i) any Excess Servicing Fees sold by PMC to Holdings pursuant
to the terms of the Master Spread Acquisition and MSR Servicing Agreement, (ii)
all books and records, including computer disks and other records or physical or
virtual data or information, related to the foregoing (but excluding computer
programs) and (iii) all monies due or to become due with respect to the
foregoing and all proceeds of the foregoing (collectively, the “Holdings
Collateral” and together with the PMC Collateral, the “Collateral”).

Section 4.02Provisions Regarding Pledge of Freddie Mac Servicing Rights to Be
Included In Financing Statements.  Notwithstanding anything to the contrary in
the Agreement or any of the other Facility Documents (other than the Freddie Mac
Acknowledgment Agreement), the security interest of the Lender created hereby
with respect to the Pledged Servicing Rights is subject to the following
provisions to be included in each financing statement filed in respect hereof
(or any variation required by Freddie Mac):

“Notwithstanding anything herein to the contrary, the security interest
publicized or perfected by this financing statement is subject and subordinate
in each and every respect (a) to all rights, powers and prerogatives of the
Federal Home Loan Mortgage Corporation (“Freddie Mac”) under and in connection
with the Purchase Documents, as that term is defined in the Freddie Mac
Single-Family Seller/Servicer Guide, which rights include, without limitation,
the right of Freddie

8



--------------------------------------------------------------------------------

Mac to disqualify (in whole or in part) PennyMac Corp. as an approved Freddie
Mac Seller/Servicer, with or without cause, and the right to terminate (in whole
or in part) the unitary, indivisible master servicing contract and to transfer
and sell all or any portion of said servicing contract rights, as provided in
the Purchase Documents; and (b) to all claims of Freddie Mac arising out of or
relating to any and all breaches, defaults and outstanding obligations of
PennyMac Corp. to Freddie Mac.”

Section 4.03Authorization of Financing Statements.  The Borrowers hereby
authorize the Lender to file any financing or continuation statements required
to perfect, protect, or more fully evidence the Lender’s security interest in
the Collateral granted hereunder. The Lender will notify the Borrowers of any
such filing (but the failure to deliver such notice shall not prejudice any
rights of the Lender under this Section 4.03).

Section 4.04Lender’s Appointment as Attorney In Fact.

(a)Each Borrower hereby irrevocably constitutes and appoints the Lender and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney‑in‑fact with full irrevocable power and authority in the place
and stead of such Borrower and in the name of such Borrower or in its own name,
from time to time in the Lender’s discretion, if an Event of Default shall have
occurred and be continuing, for the limited purpose of carrying out the terms of
this Agreement (or any Servicing Contracts to the extent permitted pursuant to
the Freddie Mac Acknowledgment Agreement), to take any action on behalf of such
Borrower pursuant to the Freddie Mac Acknowledgment Agreement and to take any
and all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this Agreement
(or any Servicing Contracts to the extent permitted pursuant to the Freddie Mac
Acknowledgment Agreement) solely to the extent such actions are expressly
permitted to be taken by the Lender under the Freddie Mac Acknowledgment
Agreement or the Freddie Mac Servicing Contract, and, without limiting the
generality of the foregoing, each Borrower hereby gives the Lender the power and
right, on behalf of such Borrower, without assent by, but with notice to, the
Borrowers, if an Event of Default shall have occurred and be continuing, to do
the following solely to the extent expressly permitted in the Freddie Mac
Acknowledgment Agreement and the Freddie Mac Servicing Contract:

(i)in the name of a Borrower or its own name, or otherwise, to take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any mortgage insurance or with
respect to any other Collateral and to file any claim or to take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Lender for the purpose of collecting any and all such moneys
due under any such mortgage insurance or with respect to any other Collateral
whenever payable;

(ii)(A) to direct any party liable for any payment under any Collateral to make
payment of any and all moneys due or to become due thereunder directly to the
Lender or as the Lender shall direct; (B) to ask or demand for, collect, receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral; (C) to
sign and endorse any invoices,

9



--------------------------------------------------------------------------------

assignments, verifications, notices and other documents in connection with any
of the Collateral; (D) to commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any part thereof and to enforce any other right in
respect of any Collateral; (E) in connection with the above, to give such
discharges or releases as the Lender may deem appropriate; and (F) generally, to
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Lender were the
absolute owner thereof for all purposes, and to do, at the Lender’s option and
the Borrowers’ expense, at any time, or from time to time, all acts and things
which the Lender deems necessary to protect, preserve or realize upon the
Collateral and the Lender’s Liens thereon and to effect the intent of this
Agreement, all as fully and effectively as the Borrowers might do;

(iii)in connection with the preservation of the security interest granted
hereunder in favor of Lender, perform or cause to be performed, the Borrowers’
obligations under any Servicing Contract to the extent permitted by the Freddie
Mac Acknowledgment Agreement.

Each Borrower hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. The power of attorney is a power coupled with an
interest and shall be irrevocable but shall terminate upon release of the
Lender’s security interest as provided in Section 4.05.

(b)Each Borrower also authorizes the Lender, at any time and from time to time,
to execute, in connection with the sale provided for in Section 8.02(c) hereof,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; provided that the exercise of such powers are in
accordance with the Freddie Mac Acknowledgment Agreement.

(c)The powers conferred on the Lender are solely to protect the Lender’s
interest in the Collateral and shall not impose any duty upon the Lender to
exercise any such powers. The Lender shall be accountable only for amounts that
it actually receives as a result of the exercise of such powers, and neither the
Lender nor any of its officers, directors, or employees shall be responsible to
a Borrower for any act or failure to act hereunder, except for its own gross
negligence or willful misconduct; provided that the Lender shall exercise such
powers only to the extent expressly permitted in the Freddie Mac Acknowledgment
Agreement.

Section 4.05Release of Security Interest. Upon termination of this Agreement and
repayment to the Lender of all Obligations and the performance of all
obligations under the Facility Documents, the Lender shall release its security
interest in any remaining Collateral; provided that if any payment, or any part
thereof, of any of the Obligations is rescinded or must otherwise be restored or
returned by the Lender upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of a Borrower, or upon or as a result of the appointment of a
receiver, intervener or conservator of, or a trustee or similar officer for a
Borrower or any substantial part of its Property, or otherwise, this Agreement,
all rights hereunder and the Liens created hereby shall continue to be
effective, or be reinstated, until such payments have been made.

10



--------------------------------------------------------------------------------

ARTICLE V
CONDITIONS PRECEDENT

Section 5.01Conditions Precedent. The effectiveness of this Agreement is subject
to the condition precedent that the Lender shall have received each of the items
set forth in Schedule 5.01 (unless otherwise indicated) dated such date, and in
such form and substance, as is satisfactory to the Lender.

Section 5.02Further Conditions Precedent. The funding of each Loan hereunder,
shall in all events be subject to satisfaction of the further conditions
precedent set forth in Schedule 5.02 as of the making of such Loan.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Section 6.01Representations and Warranties of each Borrower. Each Borrower andº
Guarantor, as applicable, represents and warrants to the Lender that throughout
the term of this Agreement (except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case, such
representation or warranty shall have been true or correct as of such date):

(a)Borrower Party Existence. PMC has been duly organized and is validly existing
as a corporation in good standing under the laws of the State of Delaware.
Holdings has been duly organized and is validly existing as a limited liability
company in good standing under the laws of the State of Delaware. Guarantor has
been duly organized and is validly existing as a real estate investment trust in
good standing under the laws of the State of Maryland.

(b)Licenses. Each Borrower Party is duly licensed or is otherwise qualified in
each jurisdiction in which it transacts business for the business which it
conducts and is not in default of any applicable federal, state or local laws,
rules and regulations unless, in either instance, the failure to take such
action is not reasonably likely (either individually or in the aggregate) to
cause a Material Adverse Effect and is not in default of such state’s applicable
laws, rules and regulations.  Each Borrower Party has the requisite power and
authority, legal right and necessary licenses to execute and deliver, engage in
the transactions contemplated by, and perform and observe the terms and
conditions of each Facility Document.  

(c)Power. Each Borrower Party has all requisite corporate or other power, and
has all governmental licenses, authorizations, consents and approvals necessary
to own its assets and carry on its business as now being or as proposed to be
conducted, except where the lack of such licenses, authorizations, consents and
approvals would not be reasonably likely to have a Material Adverse Effect.

(d)Due Authorization. Each Borrower Party has all necessary corporate or other
power, authority and legal right to execute, deliver and perform its obligations
under each of the Facility Documents, as applicable. Each Facility Document has
been (or, in the case of Facility Documents not yet executed, will be) duly
authorized, executed and delivered by each Borrower Party, all requisite or
other corporate action having been taken, and each is valid, binding and

11



--------------------------------------------------------------------------------

enforceable against each Borrower Party in accordance with its terms except as
such enforcement may be affected by bankruptcy, by other insolvency laws, or by
general principles of equity.

(e)Financial Statements. The financial statements of each Borrower Party, copies
of which have been furnished to Lender, (i) are, as of the dates and for the
periods referred to therein, complete and correct in all material respects, (ii)
present fairly the financial condition and results of operations of the related
Borrower Party as of the dates and for the periods indicated and (iii) have been
prepared in accordance with GAAP consistently applied, except as noted therein
(subject as to interim statements to normal year-end adjustments). Since the
date of the most recent financial statements, there has been no material adverse
change in the consolidated business, operations or financial condition of any
Borrower Party from that set forth in said financial statements nor is any
Borrower Party aware of any state of facts which (with notice or the lapse of
time) would or could result in any such material adverse change.. Except as
disclosed in such financial statements or pursuant to Section 7.01 hereof, no
Borrower Party is subject to any liabilities, direct or indirect, fixed or
contingent, matured or unmatured, known or unknown, or liabilities for taxes,
long-term leases or unusual forward or long-term commitments not disclosed by,
or reserved against in, said balance sheet and related statements, and at the
present time there are no material unrealized or anticipated losses from any
loans.

(f)Event of Default. There exists no Event of Default under Section 8.01(e)
hereof, which default gives rise to a right to accelerate indebtedness as
referenced in Section 8.01(e) hereof.

(g)Solvency. Each Borrower Party is solvent and will not be rendered insolvent
by any Loan hereunder and, after giving effect to each such Loan, will not be
left with an unreasonably small amount of capital with which to engage in its
business. No Borrower Party intends to incur, nor believes that it has incurred,
debts beyond their ability to pay such debts as they mature and are not
contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of such entity or any of its
assets. The amount of consideration being received by the Borrowers after giving
effect to each Loan by the Lender constitutes reasonably equivalent value and
fair consideration for such Loan. No Borrower is pledging any Collateral with
any intent to hinder, delay or defraud any of its creditors. The Agreement and
the Facility Documents, any other document contemplated hereby or thereby and
each transaction have not been entered into fraudulently by any Borrower Party
hereunder, or with the intent to hinder, delay or defraud any creditor or
Lender.

(h)No Conflicts. The execution, delivery and performance by each Borrower Party
of each Facility Document does not conflict with, result in the breach of or
violate any provision of the organizational documents of the related Borrower
Party or result in the breach of any provision of, or conflict with or
constitute a default under or result in the acceleration of any obligation
under, any agreement, indenture, loan or credit agreement or other instrument to
which a Borrower Party, the Collateral or any of a Borrower Party’s Property is
or may be subject to, or result in the violation of any law, rule, regulation,
order, judgment, writ, injunction or decree to which a Borrower Party, the
Collateral or a Borrower Party’s Property is subject, which conflict would have
a Material Adverse Effect.

12



--------------------------------------------------------------------------------

(i)True and Complete Disclosure. All information, reports, exhibits, schedules,
financial statements or certificates relating to any Borrower Party that any
Borrower Party has delivered or caused to be delivered to Lender in connection
with the initial or any ongoing due diligence of any Borrower Party and the
negotiation, preparation, or delivery of the Facility Documents, are true and
complete and do not omit to disclose any material facts necessary to make the
statements herein or therein, in light of the circumstances in which they are
made, not misleading.

(j)Approvals. No consent, approval, authorization or order of, registration or
filing with, or notice to any Governmental Authority or court is required under
applicable law in connection with the execution, delivery and performance by any
Borrower Party of each Facility Document except for (i) consents that have been
obtained in connection with transactions contemplated by the Facility Documents,
(ii) filings to perfect the security interest created by this Agreement, and
(iii) authorizations, consents, approvals, filings, notices, or other actions
the failure to make could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.  For the avoidance of doubt, the
parties acknowledge that certain details, excluding pricing details, of the
Facility Documents will be filed in the Guarantor’s 8-K filing.

(k)Litigation. There is no action, proceeding or investigation pending with
respect to which any Borrower Party has received service of process or, to the
best of any Borrower Party’s knowledge, threatened against it before any court,
administrative agency or other tribunal (A) asserting the invalidity of any
Facility Document, (B) seeking to prevent the consummation of any of the
transactions contemplated by any Facility Document, (C) making a claim
individually or in the aggregate in an amount greater than $10,000,000 against
any Borrower Party, (D) which requires filing with the Securities and Exchange
Commission in accordance with the 1934 Act or any rules thereunder, (E) which
has resulted in the voluntary or involuntary suspension of a license, a cease
and desist order, or such other action as could adversely impact any Borrower
Party’s business or (F) which might materially and adversely affect the validity
of the Collateral or the performance by it of its obligations under, or the
validity or enforceability of any Facility Document.

(l)Taxes. Each Borrower Party and their Subsidiaries is a U.S. Person and has
timely filed all tax returns that are required to be filed by them and have paid
all taxes, except for any such taxes as are being appropriately contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves have been provided. The charges, accruals and reserves
on the books of each Borrower Party and their Subsidiaries in respect of taxes
and other governmental charges are, in the opinion of each Borrower or
Guarantor, as applicable, adequate.

(m)Investment Company. None of Borrowers, the Guarantor nor any of their
Subsidiaries is required to be registered as an “investment company” as defined
under the Investment Company Act or is an entity “controlled by” an entity
required to be registered as an “investment company” as defined under the
Investment Company Act; provided, however, that any entity that is under the
management of PNMAC Capital Management LLC in its capacity as an “investment
adviser” within the meaning of the Investment Company Act and is otherwise not
directly or indirectly owned or controlled by a Borrower shall not be deemed a
“Subsidiary” for the purposes of this Section 6.01(m).

13



--------------------------------------------------------------------------------

(n)Chief Executive Office; Jurisdiction of Organization. Each Borrower’s chief
executive office on the date hereof is located at 3043 Townsgate Road, Westlake
Village, CA 91361. Each Borrower’s jurisdiction of organization is the State of
Delaware. Borrowers shall provide Lender with thirty days advance notice of any
change in any Borrower’s principal office or place of business or jurisdiction.
No Borrower has a trade name. During the preceding five years, no Borrower has
been known by or done business under any other name, corporate or fictitious,
and has not filed or had filed against it any bankruptcy receivership or similar
petitions nor has it made any assignments for the benefit of creditors.

(o)Location of Books and Records. The location where each Borrower keeps its
books and records, including all computer tapes and records relating to the
Collateral is its chief executive office or in the custody of the Subservicer.

(p)Adjusted Tangible Net Worth. On the Closing Date, each Borrower Party’s
Adjusted Tangible Net Worth are not less than the amounts set forth in Section
7.01(w)(i) hereof.

(q)ERISA. Each Plan to which each Borrower Party or their Subsidiaries make
direct contributions, and, to the knowledge of Borrower Party, each other Plan
and each Multiemployer Plan, is in compliance in all material respects with, and
has been administered in all material respects in compliance with, the
applicable provisions of ERISA, the Code and any other federal or state law.

(r)Agreements. No Borrower nor any Subsidiary of any Borrower is a party to any
agreement, instrument, or indenture or subject to any restriction materially and
adversely affecting its business, operations, assets or financial condition,
except as disclosed in the financial statements described in Section 6.01(e)
hereof. No Borrower nor any Subsidiary of any Borrower is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement, instrument, or indenture which default
could have a material adverse effect on the business, operations, properties, or
financial condition of any Borrower as a whole. No holder of any indebtedness of
any Borrower or of any of its Subsidiaries has given notice of any asserted
default thereunder.

(s)Other Indebtedness. Each Borrower’s financing facilities currently in place
for the financing of any mortgage servicing rights or servicing advances owned
by such Borrower is listed in detail in Schedule 6.01(s) attached hereto. Each
Borrower shall provide any updates to Schedule 6.01(s) to the Lender at the time
it delivers each Compliance Certificate hereunder.

(t)Agency Approvals. Each of PMC and Subservicer is a seller/servicer approved
by Fannie Mae and Freddie Mac, an issuer approved by Ginnie Mae and a lender
approved by HUD. Each of PMC and Subservicer is in good standing to service
mortgages for Fannie Mae, Freddie Mac, Ginnie Mae, HUD and Freddie Mac, as
applicable.  Neither PMC nor Subservicer has been suspended as a seller/servicer
by Fannie Mae, Freddie Mac, Ginnie Mae or HUD on and after the date on which PMC
first obtained such approval from Fannie Mae, Ginnie Mae, HUD or Freddie Mac, as
applicable. No Borrower Party is, and/or Subservicer is not, under review or
investigation outside of due course and does not have knowledge of imminent or
future investigation outside of due course, by Fannie Mae, Ginnie Mae, HUD or
Freddie Mac on and

14



--------------------------------------------------------------------------------

after the date on which PMC or Subservicer, as applicable, became a Fannie Mae,
Ginnie Mae, HUD or Freddie Mac approved seller/servicer or lender, as the
context may require.

(u)No Reliance. Each Borrower Party has made its own independent decisions to
enter into the Facility Documents, as applicable, and as to whether each Loan is
appropriate and proper for it based upon its own judgment and upon advice from
such advisors (including without limitation, legal counsel and accountants) as
it has deemed necessary. No Borrower Party is relying upon any advice from
Lender as to any aspect of the Loans, including without limitation, the legal,
accounting or tax treatment of such Loans.

(v)Plan Assets. No Borrower Party is an employee benefit plan as defined in
Section 3 of Title I of ERISA, or a plan described in Section 4975(e)(1) of the
Code, and the Collateral does not constitute “plan assets” within the meaning of
29 CFR §2510.3 101 as amended by Section 3(42) of ERISA, in any Borrower Party’s
hands, and transactions by or with a Borrower Party are not subject to any state
or local statute regulating investments or fiduciary obligations with respect to
governmental plans within the meaning of Section 3(32) of ERISA.

(w)No Prohibited Persons. Neither Borrowers nor Guarantor, or any of their
Affiliates, officers, directors, partners or members, is an entity or person (or
to the Borrowers’ or Guarantor’s knowledge, owned or controlled by an entity or
person): (i) that is listed in the Annex to, or is otherwise subject to the
provisions of Executive Order 13224 issued on September 24, 2001 (“EO13224”);
(ii) whose name appears on the United States Treasury Department’s Office of
Foreign Assets Control (“OFAC”) most current list of “Specifically Designated
National and Blocked Persons” (which list may be published from time to time in
various mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses (i) through (iv) above are herein referred to as
a “Prohibited Person”).

(x)Servicing. Borrowers have adequate financial standing and PMC, through the
Subservicing Agreement, access to adequate servicing facilities, procedures and
experienced personnel necessary for the sound servicing of the Mortgage Loans
subject to this Agreement and in accordance with Accepted Servicing Practices.

(y)Real Estate Investment Trust. Guarantor is a REIT.

(z)Subservicer Power and Authority. The Subservicer (a) is a limited liability
company, duly organized, validly existing and in good standing under the laws of
the jurisdiction in which it was formed, (b) has all necessary power and
authority and legal right to service the Mortgage Loans subject to this
Agreement, and (c) is qualified to do business and is in good standing in all
other jurisdictions in which the nature of the business conducted by it makes
such qualification necessary.

Section 6.02Representations Concerning the Collateral. Each Borrower represents
and warrants to the Lender that as of each day that a Loan is outstanding
pursuant to this Agreement:

(a)Such Borrower has not assigned, pledged, conveyed, or encumbered any
Collateral to any other Person or any right to any Collateral to any Person
(including without

15



--------------------------------------------------------------------------------

limitation any right to control or transfer or otherwise effectuate any remedy
relating to any Collateral), and immediately prior to the pledge of any such
Collateral, such Borrower was the sole owner of such Collateral and had good and
marketable title thereto (subject to the rights of Freddie Mac with respect to
the related Servicing Rights), free and clear of all Liens (subject only to the
rights and interests of Freddie Mac), and no Person, other than the Lender has
any Lien on any Collateral (subject only to the rights and interests of Freddie
Mac). No Eligible Servicing Rights are related to Mortgage Loans owned or
financed by a third-party (including without limitation any Affiliate of such
Borrower) other than Freddie Mac pursuant to a Freddie Mac Acknowledgment
Agreement, and no Person has any interest in any Eligible Servicing Rights or
any related Mortgage Loans, other than Lender, such Borrower (or both Borrowers
in the case where any Excess Servicing Fees have been sold by PMC to Holdings
pursuant to the terms of the Master Spread Acquisition and MSR Servicing
Agreement), or Freddie Mac pursuant to the applicable Freddie Mac Acknowledgment
Agreement (including without limitation any right to control or transfer or
otherwise effectuate any remedy relating to any Eligible Servicing Rights).

(b)The provisions of this Agreement are effective to create in favor of the
Lender a valid security interest in all right, title, and interest of the
Borrowers in, to and under the Collateral, subject only to the rights and
interests of Freddie Mac and the Freddie Mac Acknowledgment Agreement.

(c)All Recourse Servicing Obligations as of the applicable date of the most
recent Electronic File have been identified as such in a monthly summary report
delivered to the Lender. All information concerning all Servicing Rights set
forth on the Electronic File pursuant to which such Servicing Rights were, are
or will be (as applicable) pledged to the Lender will not contain any material
misstatement of fact or omit to state a material fact or any fact necessary to
make the statements contained therein, in light of the circumstances under which
they were made, not misleading as of the date of such Electronic File.

(d)Upon the filing of financing statements on Form UCC-1 naming the Lender as
“Secured Party” and each Borrower as a “Debtor”, and describing the Collateral,
in the appropriate jurisdictions, the Lender has a duly perfected first priority
security interest under the UCC in all right, title, and interest of each
Borrower in, to and under, subject to the rights and interests of Freddie Mac
and the Freddie Mac Acknowledgment Agreement.

(e)The Facility Documents create in favor of the Lender a valid and, together
with such filings and other actions, perfected first priority security interest
in the Collateral, securing the payment of the Obligations, and all filings and
other actions necessary to perfect such security interest have been duly taken.
Subject to the rights of Freddie Mac as set forth in Section 4.02 and in the
Freddie Mac Acknowledgment Agreement, the Borrowers are the legal and beneficial
owners of the applicable Collateral free and clear of any Lien, except for the
Liens created or permitted under the Facility Documents.

(f)Subject only to the terms of the Freddie Mac Acknowledgment Agreement and the
Freddie Mac Servicing Agreement, each Borrower has and will continue to have the
full right, power and authority, to pledge the applicable Collateral, and the
pledge of such Collateral may be further assigned without any requirement,
except as may be specified in the Freddie Mac Servicing Contract and the Freddie
Mac Acknowledgment Agreement.

16



--------------------------------------------------------------------------------

(g)In connection with any repurchase agreement, loan and security agreement or
similar credit facility or agreement for borrowed funds entered into by a
Borrower or any of its Affiliates on the one hand and any third party (including
an Affiliate of a Borrower or any of its Affiliates but excluding the Lender or
any Affiliate of Lender) on the other, including without limitation, any other
facility for the funding of Advances, no such third party has the right pursuant
to the terms of such repurchase agreement, loan and security agreement or
similar credit facility or agreement, to cause such Borrower to terminate,
rescind, cancel, pledge, hypothecate, liquidate or transfer any of the
Collateral.

ARTICLE VII

COVENANTS

Section 7.01Covenants of each Borrower. Each Borrower covenants and agrees with
the Lender that, so long as any Loan is outstanding and until all Obligations
have been paid in full:

(a)Litigation. Each Borrower Party, as applicable, will promptly, and in any
event within ten (10) days after service of process on any of the following,
give to Lender notice of all litigation, actions, suits, arbitrations,
investigations (including, without limitation, any of the foregoing which are
threatened or pending) or other legal or arbitrable proceedings affecting the
Borrower Party or any of its Subsidiaries or affecting any of the Property of
any of them before any Governmental Authority that (i) questions or challenges
the validity or enforceability of any of the Facility Documents or any action to
be taken in connection with the transactions contemplated hereby, (ii) makes a
claim individually or in the aggregate in an amount greater than $10,000,000, or
(iii) which, individually or in the aggregate, if adversely determined, could be
reasonably likely to have a Material Adverse Effect. Each Borrower Party, as
applicable, will promptly provide notice of any judgment, which with the passage
of time, could cause an Event of Default hereunder.

(b)Prohibition of Fundamental Changes. No Borrower Party shall enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation, winding up or dissolution) or sell
all or substantially all of its assets; provided, that such Borrower Party may
merge or consolidate with (a) any wholly owned subsidiary of such Borrower
Party, or (b) any other Person if such Borrower Party is the surviving
corporation; and provided further, that if after giving effect thereto, no
Default would exist hereunder.

(c)Servicing. No Borrower shall cause the Mortgage Loans to be serviced by any
servicer other than Subservicer or an Eligible Subservicer without the consent
of the Lender, which consent shall not be unreasonably withheld, subject to the
rights and interests of the Agencies; provided, however, that the consent of
Lender shall not be required if either (i) Freddie Mac terminates PMC or the
Subservicer, as servicer or subservicer, as applicable, or (ii) Freddie Mac
directs the PMC or the Subservicer to cause the Mortgage Loans to be serviced by
another servicer, and in each case, such successor servicer shall be an approved
servicer under the guidelines of Freddie Mac.

17



--------------------------------------------------------------------------------

(d)Insurance. The Borrowers shall, and shall cause Guarantor and Subservicer to
keep all property useful and necessary in its business in good working order and
condition. The Borrowers shall and shall cause Subservicer to maintain a
fidelity bond and be covered by insurance (including, without limitation, errors
and omissions insurance) of the kinds and in the amounts customarily maintained
by such similarly situated entities in the same jurisdiction and industry as the
Borrowers, in amounts acceptable to the Agencies, and no Borrower or Subservicer
shall reduce such coverage without the written consent of Lender, and shall also
maintain such other insurance with financially sound and reputable insurance
companies, and with respect to property and risks of a character usually
maintained by entities engaged in the same or similar business similarly
situated, against loss, damage and liability of the kinds and in the amounts
customarily maintained by such entities.

(e)No Adverse Claims. Each Borrower warrants and will defend the right, title
and interest of the Lender in and to the Collateral pledged to the Lender
against the claims and demands of all Persons whomsoever, subject to the
restrictions imposed by the Freddie Mac Acknowledgment Agreement and the Freddie
Mac Servicing Contract.

(f)Assignment. Except as permitted herein, no Borrower shall sell, assign,
transfer or otherwise dispose of, or grant any option with respect to, or
pledge, hypothecate or grant a security interest in or lien on or otherwise
encumber (except pursuant to the Facility Documents), any of the Collateral or
any interest therein subject to the Freddie Mac Servicing Contract and/or the
Freddie Mac Acknowledgment Agreement, except (x) the security interest granted
hereunder in favor of the Lender and (y) the rights of Freddie Mac under the
Freddie Mac Servicing Contract.

(g)Security Interest. Each Borrower shall do all things necessary to preserve
the Collateral so that it remains subject to a first priority perfected security
interest hereunder subject to the rights of Freddie Mac under the Freddie Mac
Servicing Contract and the Freddie Mac Acknowledgment Agreement. Without
limiting the foregoing, the Borrowers will comply with all rules, regulations
and other laws of any Governmental Authority and cause the Collateral to comply
with all applicable rules, regulations and other laws. Each Borrower Party and
the Subservicer shall diligently fulfill its duties and obligations under the
Freddie Mac Servicing Contract and the Subservicing Agreement in all material
respects and shall not default in any material respect under the Freddie Mac
Subservicing Agreement and/or the Freddie Mac Acknowledgment Agreement; provided
that it shall not be a breach of this covenant if: (a) Freddie Mac shall
terminate a Borrower’s rights under any Freddie Mac Servicing Contract and such
Borrower shall repay (without duplication of payment) to the Lender an amount
equal to the excess of the sum of the Loans then outstanding over the sum of the
Borrowing Base of all the Servicing Rights then pledged to the Lender within the
time periods set forth in Section 2.08(b) or (b) the Freddie Mac Servicing
Contract expires in accordance with its terms and without renewal or (c) a
default declared by an Agency in respect of the Freddie Mac Servicing Contract
arose from a failure of the portfolio of serviced Mortgage Loans to perform as
required by the Freddie Mac Servicing Contract and Freddie Mac has elected in
writing to continue to use PMC as servicer of both that portfolio and other
pools of Mortgage Loans and individual Mortgage Loans and Freddie Mac has not
rescinded or revoked such election.

(h)Records.

18



--------------------------------------------------------------------------------

 

(i)

Borrowers shall collect and maintain or cause to be collected and maintained all
records relating to the Collateral in accordance with industry custom and
practice for assets similar to the Collateral, and all such records shall be in
each Borrower’s or the Subservicer’s possession unless Lender otherwise
approves. Borrowers or the Subservicer will maintain all such records in good
and complete condition in accordance with industry practices for assets similar
to the Collateral and preserve them against loss.

 

(ii)

Upon reasonable advance notice from Lender, Borrowers shall (x) make any and all
records relating to the Pledged Servicing Rights and the Subservicer, any
Borrower Party and the other Collateral in the possession of the Borrowers or
Subservicer available to Lender to reasonably examine during normal business
hours, either by its own officers or employees, or by agents or contractors, or
both, and make copies of all or any portion thereof, and (y) permit Lender or
its authorized agents to discuss the affairs, finances and accounts of the
Borrower Parties with its chief operating officer and chief financial officer
and to discuss the affairs, finances and accounts of the Borrower Parties with
its independent certified public accountants; provided, however, the foregoing
shall not apply with respect to any information that the Borrowers or
Subservicer are required by an Agency to keep confidential.

(i)Books. Each Borrower Party shall keep or cause to be kept in reasonable
detail records and books of account of its assets and business, in which
complete entries will be made in accordance with GAAP consistently applied.

(j)Approvals. Except as would not be reasonably likely to have a Material
Adverse Effect or would have a material adverse effect on the Collateral or
Lender’s interest therein, each Borrower Party shall maintain all licenses,
permits or other approvals necessary for such Borrower Party to conduct its
business and to perform its obligations under the Facility Documents, and such
Borrower Party shall conduct its business in all material respects in accordance
with applicable law.

(k)Material Change in Business. No Borrower Party shall make any material change
in the nature of its business as carried on at the date hereof.

(l)Distributions. If an Event of Default has occurred and has not been waived by
the Lender in accordance herewith, no Borrower Party shall make any Restricted
Payments.

(m)Applicable Law. Each Borrower Party shall comply with all applicable
Requirements of Law if the failure to comply with such Requirements of Law could
reasonably be expected to have a Material Adverse Effect.

(n)Existence. Each Borrower Party shall preserve and maintain their legal
existence and all of their material rights, privileges, licenses and franchises.

19



--------------------------------------------------------------------------------

(o)Chief Executive Office; Jurisdiction of Organization. No Borrower shall move
its chief executive office from the address referred to in Section 6.01(n) or
change its jurisdiction of organization from the jurisdiction referred to in
Section 6.01(a) unless it shall have provided Lender thirty (30) days’ prior
written notice of such change.

(p)Taxes. Each Borrower Party is a U.S. Person and shall timely file all tax
returns that are required to be filed by them and shall timely pay and discharge
all taxes, assessments and governmental charges or levies imposed on it or on
its income or profits or on any of its property prior to the date on which
penalties attach thereto, except for any such tax, assessment, charge or levy
the payment of which is being contested in good faith and by proper proceedings
and against which adequate reserves are being maintained.

(q)Transactions with Affiliates. No Borrower will enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of property
or the rendering of any service, with any Affiliate unless such transaction is
(a) otherwise permitted under the Facility Documents and will not result in a
Default hereunder, (b) in the ordinary course of such Borrower’s business and
(c) upon fair and reasonable terms no less favorable to such Borrower than it
would obtain in a comparable arm’s length transaction with a Person which is not
an Affiliate, or make a payment that is not otherwise permitted by this Section
to any Affiliate.

(r)Guarantees. No Borrower shall create, incur, assume or suffer to exist any
Guarantees, except (i) to the extent reflected in such Borrower’s financial
statements or notes thereto or (ii) to the extent set forth in the Freddie Mac
Acknowledgment Agreement.

(s)Indebtedness. No Borrower shall incur any additional material Indebtedness
(other than (i) the Indebtedness specified on Schedule 6.01(r) hereto; (ii)
usual and customary accounts payable for a mortgage company; (iii) Indebtedness
incurred in connection with new or existing secured lending facilities; and (iv)
Indebtedness incurred in connection with an intercompany lending agreement)
without the prior written consent of Lender.  No Borrower shall enter into any
other financing facility with a lender other than the Lender to provide for the
financing of Freddie Mac Servicing Rights.

(t)True and Correct Information. All information, reports, exhibits, schedules,
financial statements or certificates relating to any Borrower Party that any
Borrower Party has furnished to Lender hereunder and during Lender’s diligence
of each Borrower Party are and will be true and complete and do not omit to
disclose any material facts necessary to make the statements herein or therein,
in light of the circumstances in which they are made, not misleading. All
required financial statements, information and reports delivered by each
Borrower Party to Lender pursuant to this Agreement shall be prepared in
accordance with GAAP, or, if applicable, to SEC filings, the appropriate SEC
accounting regulations.

(u)Agency Approvals. Each Borrower Party, as applicable, shall maintain its
status with Fannie Mae as an approved lender and Freddie Mac as an approved
seller/servicer, in each case in good standing (“Agency Approvals”). Each
Borrower shall cause Subservicer to service all Mortgage Loans in accordance
with the applicable Agency Guide. Each Borrower shall maintain, and cause
Subservicer to take all necessary action to maintain, as applicable, all of its

20



--------------------------------------------------------------------------------

applicable Agency Approvals at all times during the term of this Agreement and
each outstanding Loan.

(v)Plan Assets. No Borrower Party shall be an employee benefit plan as defined
in Section 3 of Title I of ERISA, or a plan described in Section 4975(e)(1) of
the Code and the Borrowers shall not use “plan assets” within the meaning of 29
CFR §2510.3 101, as amended by Section 3(42) of ERISA to engage in this
Agreement. Transactions by or with a Borrower or the Guarantor shall not be
subject to any state or local statute regulating investments of or fiduciary
obligations with respect to governmental plans within the meaning of Section
3(32) of ERISA.

(w)Financial Covenants. Each Borrower and the Guarantor shall at all times
comply with all financial covenants and/or financial ratios set forth below:

 

(i)

Adjusted Tangible Net Worth. (A) PMC shall maintain an Adjusted Tangible Net
Worth of at least $150,000,000, (B) Holdings shall maintain an Adjusted Tangible
Net Worth of at least $250,000,000, and (C) Guarantor shall maintain an Adjusted
Tangible Net Worth of at least $860,000,000.

 

(ii)

Indebtedness to Adjusted Tangible Net Worth Ratio. PMC’s ratio of Indebtedness
(on and off balance sheet and excluding (A) Non-Recourse Debt, including any
securitization debt, and (B) any intercompany debt eliminated in consolidation)
to Adjusted Tangible Net Worth shall not exceed 10:1. Holdings’ ratio of
Indebtedness (on and off balance sheet and excluding (A) Non-Recourse Debt,
including any securitization debt, and (B) any intercompany debt eliminated in
consolidation) to Adjusted Tangible Net Worth shall not exceed 10:1. Guarantor’s
ratio of Indebtedness (on and off balance sheet) to Adjusted Tangible Net Worth
shall not exceed 5:1.

 

(iii)

Maintenance of Profitability. Guarantor shall maintain profitability of at least
$1.00 in Net Income for at least one of the two prior Test Periods.

 

(iv)

Maintenance of Liquidity. Holdings, PMC and Guarantor shall ensure that, as of
the end of each calendar month, they have consolidated cash and Cash Equivalents
other than Restricted Cash in amounts not less than (i) with respect to
Holdings, $10,000,000, (ii) with respect to PMC, $10,000,000, (iii) with respect
Holdings and the PMC, $25,000,000 in the aggregate and (iv) with respect to
Guarantor, $40,000,000.

(x)Changes in Servicing Contracts. The Borrowers shall provide written notice to
the Lender of any changes in any Servicing Contracts that may materially affect
the Servicing Rights within three (3) Business Days after a Borrower receives
notice thereof.

21



--------------------------------------------------------------------------------

(y)Monthly Third Party Valuation Reports. As soon as possible and in any event
no later than the twenty-third (23rd) calendar day of each calendar month (or,
if such day is not a Business Day, the following Business Day), such Borrower
shall provide to Lender a report provided by a third party valuation agent
acceptable to the Lender setting forth such agent’s determination of the value
of all of such Borrower’s servicing rights (including servicing rights not
subject to this Agreement) and cash flows, along with the appropriate
certificate required under Section 7.01(z)(iii).

(z)Financial Statements. Each Borrower shall deliver to the Lender, in each
case, to the extent not publicly filed:

 

(i)

Within forty (40) days after the end of each month, consolidated unaudited
balance sheets and consolidated statements of income and changes in equity and
unaudited statement of cash flows, all to be in a form acceptable to Lender,
showing the financial condition and results of operations of such Borrower and
its consolidated Subsidiaries on a consolidated basis as of the end of each such
month and for the then elapsed portion of the fiscal year, setting forth,
certified by a financial officer of such Borrower (acceptable to Lender) as
presenting fairly the financial position and results of operations of such
Borrower and its consolidated Subsidiaries and as having been prepared in
accordance with GAAP consistently applied, in each case, subject to normal
year-end audit adjustments;

 

(ii)

Within ninety (90) days after the end of each fiscal year of each Borrower, the
consolidated audited balance sheets of such Borrower and its consolidated
Subsidiaries, which will be in conformity with GAAP, and the related
consolidated audited statements of income and changes in equity showing the
financial condition of such Borrower and its consolidated Subsidiaries as of the
close of such fiscal year and the results of operations during such year, and
consolidated audited statements of cash flows, as of the close of such fiscal
year, setting forth, in each case, in comparative form the corresponding figures
for the preceding year. The foregoing consolidated financial statements are to
be reported on by, and to carry the unqualified report (acceptable in form and
content to Lender) of, an independent public accountant of national standing
acceptable to Lender and are to be accompanied by a letter of management in form
and substance acceptable to Lender; and

 

(iii)

Together with each set of the financial statements delivered pursuant to clause
(i) above, a certificate of a Responsible Officer of such Borrower in the form
attached as Exhibit A to the Pricing Side Letter.

(aa)Notice of Disposal of Servicing Rights. In the event that a Borrower sells
or otherwise disposes of any of the Pledged Servicing Rights, it shall give the
Lender ten (10)

22



--------------------------------------------------------------------------------

Business Days’ prior written notice of such sale or disposition (together with a
list of the affected loans and other information helpful to the Lender in
assessing the related Collateral Value), during which time the Lender shall
recalculate the Collateral Value for the Collateral remaining after such sale or
disposition.

(bb)Requests for Information. The Borrowers shall furnish to the Lender within
five (5) Business Days after the Lender’s request, any information, documents,
records or reports with respect to the servicing or subservicing of the
Collateral, any Borrower Party’s or Subservicer’s business or its relationship
with any Agency, as the Lender may from time to time reasonably request.

(cc)Monthly Reports. No later than the time set forth in Section 7.01(z)(i),
Borrowers shall provide to Lender (i) reports of information related to (x) any
claims or compensatory fees actually paid by a Borrower or Guarantor to each
Agency related to enforcement by such Agency of its rights under the related
Agency Guide (or to trusts under non-agency securitizations) that are not
reimbursed from a predecessor originator/servicer, (y) a summary report of
claims for repurchases or indemnity made by Agencies, insurers or trusts in
non-agency securitizations, including the current status or resolution of such
repurchase and indemnification demands; (z) the Collateral as detailed in
Schedule 7.01(cc); (ii) a report provided by Borrowers setting forth Borrowers’
determination of the value of all of Borrowers’ servicing rights (including
servicing rights not subject to this Agreement) and cash flows, along with the
appropriate certificate required under Section 7.01(z)(iii); and (iii) copies of
all notices it receives from any Agency that materially affect the Eligible
Servicing Rights.

(dd)Subservicer Acknowledgement Letter. The Borrowers shall cause the
Subservicer to acknowledge the Lender’s rights hereunder and agree to follow all
instructions of Lender upon the occurrence of a default hereunder, which side
letter shall be acceptable to Lender in form and substance (each such side
letter, a “Subservicer Acknowledgment Letter”) and prior to permitting any other
subservicer to service any Mortgage Loans related to the Eligible Servicing
Rights pledged hereunder, the Borrowers shall cause such subservicer to become a
party to a Subservicer Acknowledgment Letter.

(ee)Master Spread Acquisition and MSR Servicing Agreement. For so long as Lender
has an interest in or lien on the Collateral, (i) no Borrower Party shall amend,
supplement or otherwise modify the Master Spread Acquisition and MSR Servicing
Agreement without prior written consent of the Lender; and (ii) Holdings shall
not sell one or more participations in the Excess Servicing Fees or enter into
any other arrangement whereby one or more Persons have rights through, or with,
Holdings with respect to the Excess Servicing Fees without the prior written
consent of Lender, such consent to be given at the sole reasonable discretion of
the Lender.

Section 7.02Notice of Certain Occurrences. Each Borrower covenants and agrees
with the Lender that, so long as any Loan is outstanding and until all
Obligations have been paid in full:

(a)Defaults. Each Borrower shall promptly, and in any event within one (1)
Business Day of knowledge thereof by a Responsible Officer of such Borrower,
inform Lender in writing of any Default or Event of Default by such Borrower or
any other Person (other than Lender or Lender’s Affiliates) of any material
obligation under any Facility Document, or the

23



--------------------------------------------------------------------------------

occurrence or existence of any event or circumstance that such Borrower
reasonably expects will with the passage of time become a Default or Event of
Default by such Borrower or any other Person.

(b)Litigation. Each Borrower shall promptly inform Lender in writing of the
commencement of, or any determination in, any dispute, litigation,
investigation, proceeding, sanctions or suspension between such Borrower, on the
one hand, and any Governmental Authority (or any other Person, on the other,
with an amount in controversy equal to or greater than $10,000,000).

(c)Material Adverse Effect on Collateral. As soon as possible, each Borrower
shall inform Lender in writing upon such Borrower becoming aware of any default
related to any Collateral which should reasonably be expected to have a Material
Adverse Effect.

(d)Reserved.

(e)Credit Default. Unless otherwise disclosed by Guarantor on Form 8-K with
separate notice by the Borrowers to Lender of the filing of such Form 8-K, upon,
and in any event within five (5) Business Days after, the Borrowers shall
furnish the Lender notice of the involuntary termination, acceleration, maturity
of or reduction in the amount available for borrowing under any repurchase
agreement, loan and security agreement or similar credit facility or agreement
for borrowed funds entered into by a Borrower Party and any third party to the
extent that such agreement or facility, prior to the effectiveness of such
termination, acceleration, maturity or reduction in the amount available for
borrowing, provides for a minimum amount available for borrowing by such
Borrower Party equal to or greater than $10,000,000.

(f)Servicing Contract Transfer. As soon as possible, each Borrower shall inform
Lender in writing of the transfer, expiration without renewal, termination or
other loss of all or any part of any Servicing Contract (or the termination or
replacement of such Borrower thereunder), the reason for such transfer, loss or
replacement, if known to it and the effects that such transfer, loss or
replacement will have (or will likely have) on the prospects for full and timely
collection of all amounts owing to the Borrower under or in respect of the
Borrower’s Servicing Contracts.

(g)Agency Notices. Each Borrower shall promptly furnish the Lender copies of all
notices it receives from Fannie Mae, Freddie Mac, HUD or Ginnie Mae indicating
any adverse fact or circumstance in respect of the Borrower with respect to
which adverse fact or circumstance Fannie Mae, Freddie Mac, HUD or Ginnie Mae,
respectively, announces its intention to terminate or threatens to terminate
such Borrower or the Subservicer with cause or with respect to which Fannie Mae,
Freddie Mac, HUD or Ginnie Mae, announces its intention to conduct any
inspection or investigation of such Borrower or Subservicer, or either of their
files or facilities outside of the ordinary course.

(h)Servicing Rights Notices. Each Borrower shall provide copies of (i) all
notices it receives from Freddie Mac that materially affect the Eligible
Servicing Rights, and (ii) any demand by an Agency or an insurer for the
repurchase of or indemnification with respect to a mortgage loan and the reason
for such repurchase or indemnification within three (3) Business

24



--------------------------------------------------------------------------------

Days after such Borrower or Subservicer receives notice thereof, if such demand
would likely cause a Material Adverse Effect.

(i)Subservicer Rating. Each Borrower shall provide written notice to the Lender
within two (2) Business Days of receipt of notice of any decrease in any
servicer rating of Subservicer below (i) “SQ3”, as rated by Moody’s or (ii)
“Average”, as rated by S&P.

(j)Other. Each Borrower shall furnish, or cause to be furnished, upon the
request of Lender, such other information or reports as the Lender may from time
to time reasonably request.

(k)Agency Requirements. Each Borrower shall provide written notice of any change
in any Agency’s requirements regarding such Borrower’s or Subservicer’s minimum
consolidated tangible net worth or any change in such Agency’s requirements
regarding such Borrower’s or Subservicer’s consolidated liquidity within five
(5) Business Days after such Borrower or Subservicer receives notice thereof.

(l)Amendment to any Servicing Contract or the Subservicing Agreement. Each
Borrower shall provide written notice to the Lender within five (5) Business
Days after such Borrower or the Subservicer enters into any amendment to the
terms of the Freddie Mac Servicing Contract or the Subservicing Agreement;
provided, that such Borrower shall not allow Subservicer to enter into any
amendment to the Subservicing Agreement or the Freddie Mac Servicing Contract
that would affect Subservicer's servicing of the Mortgage Loans subject to this
Agreement without the prior written consent of Lender and subject to the rights
and interests of Freddie Mac, the Freddie Mac Servicing Contract, and the
Freddie Mac Acknowledgment Agreement; provided, however, any amendment approved
by Freddie Mac shall be deemed approved by Lender.

(m)Subservicer Termination. Each Borrower shall provide written notice to Lender
within one (1) Business Day following the occurrence of a Subservicer
Termination Event.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.01Events of Default. The following events shall be “Events of
Default”:

(a)A Borrower or Guarantor shall fail to (a) make any payment or deposit to be
made by it under Article II, Section 3.01 or Section 8.02(d) when due (whether
of principal or interest at stated maturity, upon acceleration, or at mandatory
prepayments due to Borrowing Base Deficiencies or otherwise) or (b) make any
other payment or deposit to be made by it hereunder when due and, solely with
respect to this clause (b), such failure (other than with respect to payment of
principal) shall continue unremedied for a period of two (2) Business Days;

(b)A Borrower Party shall fail to comply with the requirements of
Sections 7.01(n), 7.01(i), 7.01(g), 7.01(ee) or 7.02(f) and such default shall
continue unremedied for a period of one (1) Business Day; or a Borrower Party
shall otherwise fail to observe or perform any other agreement contained in this
Agreement or any other Facility Document and such failure

25



--------------------------------------------------------------------------------

to observe or perform shall continue unremedied for a period of five (5)
Business Days following a Borrower Party obtaining knowledge thereof;

(c)Any representation, warranty or certification made or deemed made herein or
in any other Facility Document by a Borrower Party or any certificate furnished
to Lender pursuant to the provisions thereof, shall prove to have been false or
misleading in any material respect as of the time made or furnished (other than
the representations and warranties set forth in Section 6.02 which shall be
considered solely for the purpose of determining the MSR Value of the Eligible
Servicing Rights; unless (i) Borrower Party shall have made any such
representations and warranties with knowledge that they were materially false or
misleading at the time made or (ii) any such representations and warranties have
been determined by Lender in its reasonable discretion to be materially false or
misleading on a regular basis);

(d)(1) The failure of PMC to be an approved servicer under the guidelines of an
Agency with respect to which any Eligible Servicing Rights pledged under this
Agreement relate, (2) PMC fails to service or subservice, as applicable, in
accordance with the Agency Guides and the Lender determines in its good faith
discretion that such failure may have a Material Adverse Effect, (3) PMC is
terminated as servicer or subservicer, as applicable, with respect to any
Eligible Servicing Rights by Freddie Mac (except if the provisions of
Section 7.01(g)(a)-(c) are met), (4) PMC shall at any time be terminated,
revoked or suspended as servicer or subservicer, as applicable, with respect to
any whole loan servicing or subservicing rights that make up a material portion
of PMC’s servicing portfolio or subservicing portfolio, (5) PMC shall cease to
be approved by or its approval shall be revoked, suspended, rescinded, halted,
eliminated, withdrawn, annulled, repealed, voided or terminated by an Agency as
an approved seller/servicer or lender, (6) all or a portion of a Borrower
Party’s servicing or subservicing portfolio consisting of Agency loans is
seized, (7) any Agency shall at any time cease to accept delivery of any loan or
loans from PMC under any program or notifies PMC that the Agency shall cease
accepting loan deliveries from such Borrower, (8) receipt by a Borrower Party of
a notice from any Agency indicating material breach, default or material
non-compliance by such Borrower Party which the Lender reasonably determines may
entitle such Agency to terminate such Borrower Party, as applicable, which
notice has not been rescinded or nullified within three (3) Business Days of its
receipt by such Borrower Party or such lesser time as Lender believes is
necessary to protect its interest and provides the Borrowers with written notice
thereof, as the case may be, and (9) the Subservicing Agreement is amended
without the prior written consent of Lender and, notwithstanding the provisions
of Section 7.02(l), the Lender determines in its good faith discretion that such
amendment may have a Material Adverse Effect;  

(e)Any “event of default” which constitutes a payment default shall have
occurred and shall be continuing beyond the expiration of any applicable grace
period under the terms of any repurchase agreement, loan and security agreement
or similar credit facility or agreement for borrowed funds entered into by such
Borrower or any of its Affiliates on the one hand and any third party (including
an Affiliate of such Borrower but excluding the Lender or any Affiliate of
Lender), which relates to the Indebtedness of such Borrower or any of its
Affiliates in an amount individually or in the aggregate greater than
$10,000,000 which default (1) involves the failure to pay a matured obligation,
or (2) permits the acceleration of the maturity of obligations by such third
party;

26



--------------------------------------------------------------------------------

(f)The Lender does not, or ceases to, have a first priority perfected security
interest in the Collateral or any material part thereof, subject only to the
interests of Freddie Mac pursuant to the Freddie Mac Servicing Contract and the
Freddie Mac Acknowledgment Agreement, other than as a result of a release of
such security interest by the Lender and such default continues unremedied for a
period of one (1) Business Day after the earlier of (i) a Responsible Officer of
a Borrower or the Guarantor having actual knowledge thereof and (ii) written
notice of such default from the Lender;

(g)A Change of Control of a Borrower or the Guarantor occurs;

(h)(A) PMC ceases to be (1) a HUD approved mortgagee pursuant to Section 203 of
the National Housing Act or (2) a Freddie Mac approved seller/servicer or HUD,
Freddie Mac or Freddie Mac, as applicable, suspends, rescinds, halts,
eliminates, withdraws, annuls, repeals, voids or terminates the status of PMC as
either (1) a HUD approved mortgagee pursuant to Section 203 of the National
Housing Act or (2) a Freddie Mac or Freddie Mac approved servicer or (B) PMC
receives notice that HUD, Freddie Mac or Freddie Mac may take such action set
forth in clause (A);

(i)[Reserved];

(j)Guarantor shall fail at any time to maintain its status as a REIT or shall
fail to satisfy all of the conditions set forth in Section 856(c)(2), (3) and
(4) of the Code and any Treasury Regulations promulgated thereunder;

(k)PMC or Guarantor shall fail to comply with the financial covenants set forth
in Section 7.01(w) hereto;

(l)The failure of PMC to maintain any Agency’s net worth requirements;

(m)Any judgment or order for the payment of money in excess of $5,000,000 shall
be rendered against a Borrower or any of its Affiliates, by a court,
administrative tribunal or other body having jurisdiction over them and the same
shall not be satisfied or discharged (or provisions shall not be made for such
discharge) or bonded, or a stay of execution thereof shall not be procured,
within sixty (60) days from the date of entry thereof or, if a stay of execution
is procured, sixty (60) days from the date such stay is lifted;

(n)(1) A Borrower or any of its Affiliates files a voluntary petition in
bankruptcy, seeks relief under any provision of any Insolvency Law or consents
to the filing of any petition against it under any such law; (2) a proceeding
shall have been instituted by any Affiliate of a Borrower in a court having
jurisdiction in the premises seeking a decree or order for relief in respect of
such Borrower or such Affiliate in an involuntary case under any applicable
Insolvency Law, or for the appointment of a receiver, liquidator, assignee,
trustee, custodian, sequestrator, conservator or other similar official of such
Borrower or such Affiliate, or for any substantial part of its Property, or for
the winding-up or liquidation of its affairs, (3) a proceeding shall have been
instituted by any Person (other than an Affiliate of a Borrower) in a court
having jurisdiction in the premises seeking a decree or order for relief in
respect of a Borrower or any of its Affiliates in an involuntary case under any
applicable Insolvency Law, or for the appointment of a receiver, liquidator,
assignee, trustee, custodian, sequestrator, conservator or other similar

27



--------------------------------------------------------------------------------

official of such Borrower or such Affiliate, or for any substantial part of its
Property, or for the winding-up or liquidation of its affairs and such Borrower
or such Affiliate shall have failed to obtain a relief (including, without
limitation, a dismissal) or a stay of such involuntary proceeding within sixty
(60) days, (4) the admission in writing by a Borrower or any of its Affiliates
of its inability to pay its debts as they become due, (5) a Borrower or any of
its Affiliates consents to the appointment of or taking possession by a
custodian, receiver, conservator, trustee, liquidator, sequestrator or similar
official, of all or any part of its Property or any custodian, receiver,
conservator, trustee, liquidator, sequestrator or similar official takes
possession of all or any part of the Property of such Borrower or any of its
Affiliates; (6) a Borrower or any of its Affiliates makes an assignment for the
benefit of any of its creditors; or (7) a Borrower or any of its Affiliates
generally fails to pay its debts as they become due;

(o)Any Governmental Authority or any Person, agency or entity acting or
purporting to act under Governmental Authority (including any Agency) shall have
taken any action to condemn, seize or appropriate, or to assume custody or
control of, all or any substantial part of the Property of the Borrower or any
of its Affiliates, or shall have taken any action to displace the management of
any of the Borrower or any of its Affiliates or to curtail the Borrower’s, or
any of its Affiliates’ authority in the conduct of its business;

(p)The Guarantor repudiates, revokes or attempts to revoke in writing the
guaranty of the Guarantor set forth in Section 11.13 of this Agreement, in whole
or in part; or

(q)the occurrence of a Subservicer Termination Event.

Section 8.02Remedies.

(a)Optional Acceleration. Upon the occurrence of an Event of Default (other than
an Event of Default described in Section 8.01(n)), the Lender may by written
notice to the Borrowers, terminate the Facility and declare all Loans and all
other Obligations to be immediately due and payable.

(b)Automatic Acceleration. Upon the occurrence of an Event of Default described
in Section 8.01(n), the Facility shall be automatically terminated and the Loans
and all other Obligations shall be immediately due and payable upon the
occurrence of such event, without demand or notice of any kind.

(c)Remedies. Upon any acceleration of the Loans pursuant to this Section 8.02,
the Lender, in addition to all other rights and remedies under this Agreement or
otherwise, shall have all other rights and remedies provided under the UCC of
each applicable jurisdiction and other applicable laws, which rights shall be
cumulative. The Borrowers agree, upon the occurrence of an Event of Default and
notice from the Lender, to assemble, at their expense, all of the Collateral
that is in their possession (whether by return, repossession, or otherwise) at a
place designated by the Lender. All out-of-pocket costs incurred by the Lender
in the collection of all Obligations, and the enforcement of its rights
hereunder, including reasonable attorneys’ fees and legal expenses, shall be
paid out of the Collateral. Without limiting the foregoing, upon the occurrence
of an Event of Default and the acceleration of the Loans pursuant to this
Section 8.02, the Lender may, to the fullest extent permitted by applicable law,
without notice, advertisement,

28



--------------------------------------------------------------------------------

hearing or process of law of any kind, (i) enter upon any premises where any of
the Collateral which is in the possession of a Borrower (whether by return,
repossession, or otherwise) may be located and take possession of and remove
such Collateral, (ii) sell any or all of such Collateral, free of all rights and
claims of any Borrower therein and thereto, at any public or private sale, and
(iii) bid for and purchase any or all of such Collateral at any such sale. Any
such sale shall be conducted in a commercially reasonable manner and in
accordance with applicable law. Each Borrower hereby expressly waives, to the
fullest extent permitted by applicable law, any and all notices, advertisements,
hearings or process of law in connection with the exercise by the Lender of any
of its rights and remedies upon the occurrence of an Event of Default. Each of
the Lender and the Borrowers shall have the right (but not the obligation) to
bid for and purchase any or all Collateral at any public or private sale. Each
Borrower hereby agrees that in any sale of any of the Collateral, the Lender is
hereby authorized to comply with any limitation or restriction in connection
with such sale as it may be advised by counsel is necessary in order to avoid
any violation of applicable law (including, without limitation, compliance with
such procedures as may restrict the number of prospective bidders and
purchasers, require that such prospective bidders and purchasers have certain
qualifications, and restrict such prospective bidders and purchasers to Persons
who will represent and agree that they are purchasing for their own account for
investment and not with a view to the distribution or resale of such
Collateral), or in order to obtain any required approval of the sale or of the
purchaser by any Governmental Authority, and each Borrower further agrees that
such compliance shall not result in such sale being considered or deemed not to
have been made in a commercially reasonable manner. The Lender shall not be
liable for any sale, private or public, conducted in accordance with this
Section 8.02(c). If an Event of Default occurs, and upon acceleration of the
Loans hereunder, the Loans and all other Obligations shall be immediately due
and payable, and collections on the Collateral shall be used to pay the
Obligations.  Notwithstanding anything herein to the contrary, to the extent any
provision of this Section 8.02 conflicts with the Lender’s rights and remedies
set forth in the Freddie Mac Acknowledgment Agreement, the Freddie Mac
Acknowledgment Agreement shall control.

(d)In the event a Borrower receives a notice from an Agency indicating a
material breach, material default or material non-compliance by such Borrower
that the Lender reasonably determines may entitle such Agency to terminate such
Borrower, which breach, default or non-compliance has not been satisfactorily
cured or remedied within ten (10) Business Days of the receipt by such Borrower
of such notice, or such lesser time as Lender believes is necessary to protect
its interest and provides Borrowers with written notice thereof, as the case may
be, the Lender may by written notice to the Borrowers, terminate the Facility
and declare all Loans and all other Obligations to be immediately due and
payable.

Section 8.03Application of Proceeds.

(a)Reserved.

(b)Reserved.  

(c)Reserved.  

29



--------------------------------------------------------------------------------

(d)On each Business Day during which an Event of Default has occurred and is
continuing hereunder, the Lender shall apply Collections in the following order
to pay:

(i)to the Lender, any fees due pursuant to the terms hereof;

(ii)to the Lender or any Indemnified Party an amount equal to any other amounts
(including the Outstanding Aggregate Loan Amount) then due to such Persons
pursuant to this Agreement that have not been paid by the Borrowers (and to the
extent that there are insufficient funds to pay all of the foregoing amounts,
such amount shall be distributed to the foregoing parties, pro rata in
accordance with the amounts due to such parties); and

(iii)any remaining amounts to the Borrowers by transferring such amount to the
account specified in writing by the Borrowers.

ARTICLE IX

ASSIGNMENT

Section 9.01Restrictions on Assignments. No Borrower shall assign its rights
hereunder or any interest herein without the prior written consent of the
Lender. The Lender may assign any or all of its rights and, its obligations,
under this Agreement, under any Loan pursuant to this Agreement or under the
other Facility Documents, (i) without consent of the Borrowers, to (a) any
Affiliate of Lender or a conduit or other entity supported by the Lender or an
Affiliate of Lender or (b) following an Event of Default, and (ii) with the
Borrower’s prior written consent (not to be unreasonably withheld or delayed),
to any other entity; provided, that notwithstanding anything herein to the
contrary, no Borrower shall be subject to any increased costs or expenses as a
result of such assignment made without Borrowers’ consent; provided, further
that, if Lender assigns its rights and obligations to a conduit or other entity
supported by the Lender or an Affiliate of Lender, Borrowers agree to cooperate
in good faith with Lender to make changes to the Facility Documents to
facilitate such assignment. Notwithstanding anything to the contrary in this
Article IX, the parties acknowledge and agree that the Freddie Mac
Acknowledgment Agreement does not permit any assignments of, or any parties
rights, obligations, or interest in, the Freddie Mac Acknowledgment Agreement,
except pursuant to the express provisions of the Freddie Mac Acknowledgment
Agreement.

Section 9.02Evidence of Assignment; Endorsement on Note. The Lender hereby
agrees that it shall endorse the Note to reflect any assignments made pursuant
to this Article IX or otherwise.

Section 9.03Rights of Assignee. Upon Lender’s assignment of all of its rights
and obligations hereunder, under the Note and under the other Facility Documents
to an assignee in accordance with Section 9.01, such assignee shall have all
such rights and obligations of the Lender as set forth in such assignment or
delegation, as applicable, and all references to the Lender in this Agreement or
any Facility Document shall be deemed to apply to such assignee to the extent of
such interest. If any interest in any Facility Document is transferred to any
assignee which is organized under the laws of any jurisdiction other than the
United States or any state thereof, the

30



--------------------------------------------------------------------------------

transferor Lender shall cause such assignee, concurrently with the effectiveness
of such transfer, to comply with the provisions of Section 3.02.

Section 9.04Permitted Participants; Effect.

(a)The Lender may, in the ordinary course of its business and in accordance with
applicable law, at any time (and from time to time) assign, pledge, hedge,
hypothecate or otherwise sell to one or more banks or other entities (each a
“Participant”) all or a portion of participating interests in any Loan owing to
the Lender, any Note held by the Lender, any Available Facility Amount of the
Lender, or any other interest of the Lender under this Agreement or the other
Facility Documents. In the event of any such assignment, pledge, hedge,
hypothecation or sale by the Lender of a participating interest to a
Participant, (i) the Lender’s obligations hereunder and under the other Facility
Documents shall remain unchanged; (ii) the Lender shall remain solely
responsible to the Borrowers for the performance of such obligations; and
(iii) the Lender shall remain the owner of its Loans and the holder of any Note
issued to it in evidence thereof for the purposes under the Facility Documents.
All amounts payable by the Borrowers under this Agreement shall be determined as
if the Lender had not assigned, pledged, hedged, hypothecated or otherwise sold
such participating interests. The Borrowers and the Lender shall continue to
deal solely and directly with each other in connection with the Lender’s rights
and obligations under the Facility Documents.

(b)Any agreement or instrument pursuant to which Lender sells such a
participation shall provide that Lender shall retain the sole right to enforce
this Agreement and to approve any amendment, modification or waiver of any
provision of this Agreement; provided that such agreement or instrument may
provide that Lender will not, without the consent of the Participant, agree to
any amendment, modification or waiver described in Section 11.01 that affects
such Participant.  The Borrowers agree that each Participant shall be entitled
to the benefits of Sections 2.06, 3.02 and 10.1 (subject to the requirements and
limitations therein, including the requirements under Section 3.02(d) (it being
understood that the documentation required under Section 3.02(d) shall be
delivered to Lender)) to the same extent as if it were the Lender and had
acquired its interest by assignment pursuant to Section 9.01; provided that such
Participant shall not be entitled to receive any greater payment under Sections
2.06 or 3.02 with respect to any participation than Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.12 as though it were the
Lender. Lender shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the interest in the Loans
or other obligations under the Facility Documents (the “Participant Register”);
provided that Lender shall not have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Facility Documents)
to any Person except to the extent that such disclosure is necessary to
establish that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Department regulations.  The entries in the Participant Registrar shall be
conclusive absent manifest error, and Lender shall treat each Person whose name
is recorded in the Participant Register as the owner of such participation for
all purposes of this Agreement notwithstanding any notice to the contrary.

31



--------------------------------------------------------------------------------

Section 9.05Voting Rights of Participants. The Lender shall retain the sole
right to approve, without the consent of any Participant, any amendment,
modification or waiver of any provision of the Facility Documents other than any
amendment, modification, or waiver with respect to any Loan or Available
Facility Amount in which such Participant has an interest which forgives
principal, interest, or fees or reduces the interest rate or fees payable with
respect to any such Loan or Available Facility Amount, extends the Wind Down
Date, postpones any date fixed for any regularly scheduled payment of principal
of, or interest or fees on, any such Loan or Available Facility Amount or
releases all or substantially all of the Collateral (other than as expressly
permitted pursuant to the Facility Documents).

ARTICLE X

INDEMNIFICATION

Section 10.01Indemnities by the Borrowers. Without limiting any other rights
which any such Person may have hereunder or under applicable law, the Borrowers
jointly and severally hereby agree to indemnify the Lender, its Affiliates,
successors, permitted transferees and assigns and all officers, directors,
shareholders, controlling persons, employees and agents of any of the foregoing
(each an “Indemnified Party”), forthwith on demand, from and against any and all
damages, losses, claims, liabilities and related costs and expenses, including
attorneys’ fees and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”) awarded against or incurred by any of them
arising out of or as a result of this Agreement, the other Facility Documents,
or any transaction contemplated hereby or thereby excluding, however,
(a) Indemnified Amounts to the extent a court of competent jurisdiction
determines that they resulted from gross negligence, bad faith or willful
misconduct on the part of such Indemnified Party, (b) in the event that the
Lender has assigned its rights or delegated its obligations in respect of this
Agreement, and the Indemnified Amounts with respect to such assignee exceed the
Indemnified Amounts that would otherwise have been payable by the Borrowers to
the Lender, the amount of such excess, (c) taxes expressly excluded from Taxes
in Section 3.02(a) above (other than any such Taxes that are incremental and
arise solely by reason of a breach by a Borrower of its obligations under this
Agreement), and (d) any lost profits or indirect, exemplary, punitive or
consequential damages of any Indemnified Party. In any suit, proceeding or
action brought by the Lender in connection with any Collateral for any sum owing
thereunder, or to enforce any provisions of any Collateral, the Borrowers,
jointly and severally, will save, indemnify and hold the Lender harmless from
and against all expense, loss or damage suffered by reason of any defense,
set-off, counterclaim, recoupment or reduction or liability whatsoever of the
account debtor or obligor thereunder, arising out of a breach by a Borrower of
any obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor of such account debtor or obligor or
its successors from such Borrower. The Borrowers also agree to reimburse the
Lender as and when billed by the Lender for all the Lender’s out-of-pocket costs
and expenses incurred in connection with the enforcement or the preservation of
the Lender’s rights under this Agreement, the Note, any other Facility Document
or any transaction contemplated hereby or thereby, including without limitation
the fees and disbursements of its counsel. The Borrowers hereby acknowledge
that, notwithstanding the fact that the Note is secured by the Collateral, the
obligation of each Borrower under the Note is a recourse obligation of each
Borrower. Under no circumstances shall any Indemnified Party be liable to a
Borrower for any lost profits or indirect, exemplary, punitive or consequential
damages.

32



--------------------------------------------------------------------------------

Section 10.02General Provisions. If for any reason the indemnification provided
above in Section 10.01 (and subject to the limitations on indemnification
contained therein) is unavailable to an Indemnified Party or is insufficient to
hold an Indemnified Party harmless on the basis of public policy, then the
Borrowers shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, claim, damage or liability in such proportion as
is appropriate to reflect not only the relative benefits received by such
Indemnified Party on the one hand and the Borrowers on the other hand but also
the relative fault of such Indemnified Party as well as any other relevant
equitable considerations.

The provisions of this Article X shall survive the termination of this Agreement
and the payment of the Obligations.

ARTICLE XI

MISCELLANEOUS

Section 11.01Amendments, Etc. Neither this Agreement nor any provision hereof
may be amended, supplemented, or modified except pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Lender.

Section 11.02Notices, Etc. Except as provided herein, all notices required or
permitted by this Agreement shall be in writing (including without limitation by
Electronic Transmission, email or facsimile) and shall be effective and deemed
delivered only when received by the party to which it is sent; provided that
notices of Events of Default and exercise of remedies or under Section 8.02
shall be sent via overnight mail and by electronic transmission. Any such notice
shall be sent to a party at the address, electronic mail or facsimile
transmission number set forth on Schedule 11.02 or to such other address, e-mail
address or facsimile number as either party may notify to the others in writing
from time to time.

Section 11.03No Waiver; Remedies. No failure on the part of the Lender to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 11.04Binding Effect; Assignability. This Agreement shall be binding upon
and inure to the benefit of the Borrowers and the Lender, and their respective
successors and assigns, provided, however, that nothing in the foregoing shall
be deemed to authorize any assignment not permitted in Section 9.01.

Section 11.05GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW, WHICH BY ITS TERMS APPLIES TO THIS AGREEMENT).
EACH PARTY HERETO HEREBY SUBMITS TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF
THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE

33



--------------------------------------------------------------------------------

BOROUGH OF MANHATTAN, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF FOR
PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH
A COURT IN THE BOROUGH OF MANHATTAN AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY
HERETO HEREBY CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT, OR ANY DOCUMENT DELIVERED PURSUANT HERETO BY THE
MAILING OF A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
RETURN RECEIPT REQUESTED, TO ITS RESPECTIVE ADDRESS SPECIFIED AT THE TIME FOR
NOTICES UNDER THIS AGREEMENT OR TO ANY OTHER ADDRESS OF WHICH IT SHALL HAVE
GIVEN WRITTEN OR ELECTRONIC NOTICE TO THE OTHER PARTIES. THE FOREGOING SHALL NOT
LIMIT THE ABILITY OF ANY PARTY HERETO TO BRING SUIT IN THE COURTS OF ANY OTHER
JURISDICTION.

EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY
JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

Section 11.06Entire Agreement. This Agreement and the Facility Documents
embodies the entire agreement and understanding of the parties hereto and
supersedes any and all prior agreements, arrangements and understanding relating
to the matters provided for herein.

Section 11.07Acknowledgement. Each Borrower hereby acknowledges that:

(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement, the Note and the other Facility Documents to which it is a
party;

(b)the Lender has no fiduciary relationship to such Borrower, and the
relationship between such Borrower and the Lender is solely that of debtor and
creditor; and

(c)no joint venture exists among or between the Lender and (i) such Borrower or
(ii) the Borrowers collectively.

Section 11.08Captions and Cross References. The various captions (including,
without limitation, the table of contents) in this Agreement are included for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement. References in this Agreement to any underscored
Section or Exhibit are to such Section or Exhibit of this Agreement, as the case
may be.

Section 11.09Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.

34



--------------------------------------------------------------------------------

Section 11.10Confidentiality. Each party hereto agrees for the benefit of the
other party that it will hold any confidential information received from the
other party pursuant to this Agreement or any other Facility Document in strict
confidence, as long as such information remains confidential except for
disclosure to (i) its Affiliates, (ii) its legal counsel, accountants, and other
professional advisors or to a permitted assignee or participant,
(iii) regulatory officials, (iv) any Person as requested pursuant to or as
required by law, regulation, legal process, or the rules and regulations of any
Governmental Authority or stock exchange, (v) any Person in connection with any
legal proceeding to which it is a party, (vi) rating agencies if requested or
required by such agencies in connection with a rating, (vii) any Agency or
(viii) any prospective or actual assignee or participant hereunder (including
any prospective or actual credit hedge counterparty) (for so long as such party
has executed a confidentiality or non-disclosure agreement substantially similar
to the terms and provisions of this Section 11.10). The parties agree that this
Agreement is confidential information of the Lender. The Lender also agrees that
it will comply with all applicable securities laws with respect to any
non-public information of the type referenced in the preceding sentence in its
possession. This Section 11.10 shall survive termination of this Agreement.

Notwithstanding anything to the contrary in this Section 11.10, in the event of
a conflict between the confidentiality provisions of this Agreement and the
other Facility Documents (other than the Freddie Mac Acknowledgment Agreement),
on the one hand, and the confidentiality provisions of the Freddie Mac
Acknowledgment Agreement, on the other hand, the confidentiality provisions of
the Freddie Mac Acknowledgment Agreement shall control, but only to the extent
applicable as provided in the Freddie Mac Acknowledgment Agreement.

Section 11.11Survival. This Agreement shall remain in effect until the
Termination Date; provided, however, that no such termination shall affect
Borrowers’ Obligations to Lender at the time of such termination. The
obligations of each Borrower under Sections 3.02, 10.01 and 11.10 hereof shall
survive the repayment of the Loans and the termination of this Agreement. In
addition, each representation and warranty made, or deemed to be made by a
request for a borrowing, herein or pursuant hereto shall survive the making of
such representation and warranty, and the Lender shall not be deemed to have
waived, by reason of making any Loan, any Default that may arise by reason of
such representation or warranty proving to have been false or misleading,
notwithstanding that the Lender may have had notice or knowledge or reason to
believe that such representation or warranty was false or misleading at the time
such Loan was made.

Section 11.12 Set-Off. In addition to any rights and remedies of the Lender
provided by this Agreement and by law, the Lender shall have the right, without
prior notice to any Borrower, any such notice being expressly waived by each
Borrower to the extent permitted by applicable law, upon any amount becoming due
and payable by any Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all Property and deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Lender or any
Affiliate thereof to or for the credit or the account of such Borrower;
provided, that the Lender’s right to set-off in relation to Freddie Mac
Servicing Rights shall be permitted solely upon receipt of Surplus Proceeds (as
such term is defined in the Freddie Mac Acknowledgment Agreement). Lender may
set-off cash, the proceeds of the liquidation of any

35



--------------------------------------------------------------------------------

Collateral and all other sums or obligations owed by the Lender or its
Affiliates to a Borrower against all of such Borrower’s obligations to the
Lender or its Affiliates under this Agreement with respect to such Borrower or
under any other agreement between the parties or between any Borrower and any
affiliate of the Lender, or otherwise whether or not such obligations are then
due, without prejudice to the Lender’s or its Affiliate’s right to recover any
deficiency. Lender agrees promptly to notify Borrowers after any such set-off
and application made by the Lender; provided that the failure to give such
notice shall not affect the validity of such set-off and application.

Section 11.13Guaranty.

(a)Subject to Section 11.13(h) below, Guarantor hereby unconditionally and
irrevocably guarantees to Lender the prompt payment of the Guaranteed
Obligations in full when due (whether at the stated maturity, by acceleration or
otherwise). Any such payment shall be made at such place and in the same
currency as such relevant Guaranteed Obligation is payable. This guaranty is a
guaranty of payment and not solely of collection and is a continuing guaranty
and shall apply to all Guaranteed Obligations whenever arising.

(b)The obligations of the Guarantor hereunder are absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of this Agreement, or any other agreement or instrument referred to herein, to
the fullest extent permitted by Applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor. Guarantor agrees that this
guaranty may be enforced by Lender without the necessity at any time of
resorting to or exhausting any security or collateral and without the necessity
at any time of having recourse to this Agreement or any other Facility Document
or any collateral, if any, hereafter securing the Guaranteed Obligations or
otherwise and Guarantor hereby waives the right to require Lender to proceed
against any other Person or to require the Lender to pursue any other remedy or
enforce any other right. Guarantor further agrees that nothing contained herein
shall prevent Lender from suing in any jurisdiction on this Agreement or any
other Facility Document or foreclosing its security interest in or Lien on any
collateral, if any, securing the Guaranteed Obligations or from exercising any
other rights available to it under this Agreement or any instrument of security,
if any, and the exercise of any of the aforesaid rights and the completion of
any foreclosure proceedings shall not constitute a discharge of Guarantor’s
obligations hereunder; it being the purpose and intent of Guarantor that its
obligations hereunder shall be absolute, independent and unconditional under any
and all circumstances. Neither Guarantor’s obligations under this guaranty nor
any remedy for the enforcement thereof shall be impaired, modified, changed or
released in any manner whatsoever by reason of the application of the laws of
any foreign jurisdiction. Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Guaranteed Obligations and notice of
or proof of reliance of by Lender upon this guaranty or acceptance of this
guaranty. The Guaranteed Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon this guaranty. All dealings between
Borrowers and Guarantor, on the one hand, and Lender, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon this guaranty.

36



--------------------------------------------------------------------------------

(c)Guarantor agrees that (a) all or any part of the security which hereafter may
be held for the Guaranteed Obligations, if any, may be exchanged, compromised or
surrendered from time to time; (b) the Lender shall not have any obligation to
protect, perfect, secure or insure any such security interests or Liens which
hereafter may be held, if any, for the Guaranteed Obligations or the properties
subject thereto; (c) the time or place of payment of the Guaranteed Obligations
may be changed or extended, in whole or in part, to a time certain or otherwise,
and may be renewed, increased or accelerated, in whole or in part; (d) each
Borrower and any other party liable for payment under this Agreement may be
granted indulgences generally; (e) any of the provisions of this Agreement or
any other Facility Document may be modified, amended or waived; and (f) any
deposit balance for the credit of any Borrower or any other party liable for the
payment of the Guaranteed Obligations or liable upon any security therefor may
be released, in whole or in part, at, before or after the stated, extended or
accelerated maturity of the Guaranteed Obligations, all without notice to or
further assent by Guarantor, which shall remain bound thereon, notwithstanding
any such exchange, compromise, surrender, extension, renewal, acceleration,
modification, indulgence or release.

(d)Guarantor expressly waives to the fullest extent permitted by Applicable Law:
(a) notice of acceptance of this guaranty by the Lender and of all transfers of
funds to any Borrower by Lender; (b) presentment and demand for payment or
performance of any of the Guaranteed Obligations; (c) protest and notice of
dishonor or of default (except as specifically required in this Agreement) with
respect to the Guaranteed Obligations or with respect to any security therefor;
(d) notice of Lender obtaining, amending, substituting for, releasing, waiving
or modifying any Lien, if any, hereafter securing the Guaranteed Obligations, or
Lender’s subordinating, compromising, discharging or releasing such Liens, if
any; (e) all other notices to which any Borrower might otherwise be entitled in
connection with the guaranty evidenced by this Section 11.13; and (f) demand for
payment under this guaranty.

(e)The obligations of Guarantor under this Section 11.13 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Guaranteed Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
Guarantor agrees that it will indemnify Lender on demand for all reasonable and
documented costs and out-of-pocket expenses (including, without limitation,
reasonable and documented fees and expenses of counsel) incurred by Lender in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.

(f)Guarantor agrees that, as between Guarantor, on the one hand, and Lender, on
the other hand, the Guaranteed Obligations may be declared to be forthwith due
and payable as provided in Section 8.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.02)
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing such Guaranteed Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or such Guaranteed Obligations being deemed to have
become automatically due and payable), such Guaranteed Obligations (whether or
not due and payable by any other Person) shall forthwith become due and payable
by Guarantor.

37



--------------------------------------------------------------------------------

(g)Guarantor hereby agrees that until the payment and satisfaction in full of
all Guaranteed Obligations and the expiration and termination of the this
Agreement it shall not exercise any right or remedy arising by reason of any
performance by it of its guarantee in Section 11.13(a), whether by subrogation
or otherwise, against a Borrower or any security for any of the Guaranteed
Obligations.

(h)Notwithstanding any provision to the contrary contained herein, to the extent
the obligations of Guarantor shall be adjudicated to be invalid or unenforceable
for any reason (including, without limitation, because of any Applicable Law
relating to fraudulent conveyances or transfers) then the obligations of
Guarantor hereunder shall be limited to the maximum amount that is permissible
under Applicable Law (as now or hereinafter in effect).

Section 11.14Joint and Several Liability of the Borrowers.

(a)Each of PMC and Holdings shall be jointly and severally liable for the
rights, covenants, obligations and warranties and representations of PMC and
Holdings as contained herein and the actions of any Person or third party shall
in no way affect such joint and several liability.

(b)Notwithstanding the forgoing, each Borrower acknowledges and agrees that a
Default or an Event of Default is hereby considered a Default or an Event of
Default by each Borrower.

(c)Each of PMC and Holdings acknowledges and agrees that the Lender shall have
no obligation to proceed against either PMC or Holdings before proceeding
against the other. Each of PMC and Holdings hereby waives any defense to its
obligations under this Agreement or any other Facility Document based upon or
arising out of the disability or other defense or cessation of liability of PMC
or Holdings versus the other. A Borrower’s subrogation claim arising from
payments to Lender shall constitute a capital investment in another Borrower (1)
subordinated to any claims of Lender and (2) equal to a ratable share of the
equity interests in such Borrower.

Section 11.15Provisions Applicable to Freddie Mac and the Freddie Mac
Collateral.

Notwithstanding anything to the contrary in this Agreement or the other Facility
Documents, Lender and Borrowers acknowledge and agree (with the intent that
Freddie Mac may rely upon the same as an express third party beneficiary) that:

(a)PMC’s right, title and interest in and to the Pledged Servicing Rights
serving as Collateral may only be pledged by PMC as collateral for the purposes
set forth in the Freddie Mac Acknowledgment Agreement, and on the terms and
conditions set forth in the Freddie Mac Acknowledgment Agreement;

(b)neither Holdings nor Guarantor has any interest in the Pledged Servicing
Rights except as expressly set forth in the  Freddie Mac Acknowledgment
Agreement with respect to the Pledged Servicing Rights: (i) PMC, as Borrower, is
not pledging or conveying any Excess Servicing Fees and Freddie Mac is not
consenting to any pledge or conveyance of any Excess Servicing Fees or any other
purported pledge, transfer or sale of Pledged Servicing Rights or the

38



--------------------------------------------------------------------------------

Freddie Mac Servicing Contract by PMC, as seller and Holdings as purchaser,
other than the Excess Servicing Fees as set forth in the Master Spread
Acquisition and MSR Servicing Agreement subject in all respect to the Freddie
Mac Acknowledgment Agreement; and (ii) any further purported pledge, conveyance,
transfer, or sale by Holdings, as borrower, and Lender, as lender, of any Excess
Servicing Fees shall be conclusively deemed to be null and void;

(c)solely as applicable to the Pledged Servicing Rights and the Freddie Mac
Servicing Contract, Freddie Mac does not recognize Holdings as co-borrower under
the Facility Documents, and Freddie Mac has no obligation and shall not interact
with, provide notice to, otherwise deal with Holdings or Guarantor, except to
the extent set forth in the Freddie Mac Acknowledgment Agreement ;

(d)a Default or Event of Default caused solely by Holdings or Guarantor under
the Facility Documents that does not result in a Material Adverse Effect
hereunder, shall have no impact on the Pledged Servicing Rights or Freddie Mac
Servicing Contract and Lender shall have no right to exercise its rights or
remedies pursuant to Section 8.02 or 11.12 of this Agreement, the UCC, the
Freddie Mac Acknowledgment Agreement or otherwise applicable to Freddie Mac,
against the Collateral as a result of a Default or Event of Default that does
not result in a Material Adverse Effect hereunder caused solely by Holdings
and/or Guarantor under the Facility Documents; provided, however, that the
Lender shall be permitted to exercise its rights or remedies provided in this
Agreement, the UCC or the Freddie Mac Acknowledgment Agreement applicable to
Freddie Mac from and after (x) the occurrence of any Default or Event of Default
by PMC and/or (y) the occurrence of any Default or Event of Default which would
constitute a joint Default or Event of Default by any of PMC and Holdings and/or
Guarantor pursuant to the Facility Documents (including a payment Event of
Default under Section 8.01 of this Agreement); and

(e)subject and subordinate in all respects to the provisions of the Freddie Mac
Acknowledgment Agreement, any Surplus Proceeds (as defined in the Freddie Mac
Acknowledgment Agreement) received by Lender in connection with Lender’s
exercise of its rights and remedies with respect to the Pledged Servicing Rights
may be applied to reduce the amount owed to Lender by PMC, Holdings or
Guarantor.

 

[SIGNATURE PAGE FOLLOWS]

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

Pennymac Corp., as a Borrower

By:  /s/ Pamela Marsh

Name:  Pamela Marsh

Title:    Managing Director, Treasurer

Pennymac HOLDINGS, LLC, as a Borrower

By  /s/ Pamela Marsh

Name:  Pamela Marsh

Title:    Managing Director, Treasurer

PENNYMAC MORTGAGE INVESTMENT TRUST, as Guarantor

By:  /s/ Pamela Marsh

Name:   Pamela Marsh

Title:    Managing Director, Treasurer




Signature Page to Loan and Security Agreement (PMC)



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender

By:  /s/ Margaret Dellafera

Name:  Margaret Dellafera

Title:    Authorized Signatory

By:  /s/ Patrick J. Hart

Name:  Patrick J. Hart

Title:    Authorized Signatory

 

  

Signature Page to Loan and Security Agreement (PMC)



--------------------------------------------------------------------------------

SCHEDULE I

DEFINITIONS

1.1

Definitions. As used in this Agreement the following terms have the meanings as
indicated:

“Accepted Servicing Practices” means, with respect to any Mortgage Loan, those
mortgage servicing practices of prudent mortgage lending institutions which
service mortgage loans of the same type as such Mortgage Loan in the
jurisdiction where the related Mortgaged Property is located.

“Advance” means any P&I Advance, T&I Advance or Corporate Advance.

“Adjusted Tangible Net Worth” has the meaning set forth in the Pricing Side
Letter.

“Advance Rate” has the meaning assigned to it in the Pricing Side Letter.

“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” (together with the
correlative meanings of “controlled by” and “under common control with”) means
possession, directly or indirectly, of the power (a) to vote 20% or more of the
securities (on a fully diluted basis) having ordinary voting power for the
directors or managing general partners (or their equivalent) of such Person, or
(b) to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by contract, or
otherwise; provided, however, that in respect of Subservicer, the term
“Affiliate” shall include only Private National Mortgage Acceptance Company, LLC
and its wholly owned subsidiaries, and in respect of a Borrower or Guarantor,
the term “Affiliate” shall include only PennyMac Mortgage Investment Trust and
its wholly owned subsidiaries.

“Agreement” has the meaning set forth in the preamble.

“Agency” means Fannie Mae, Freddie Mac or Ginnie Mae.

“Agency Guide” with respect to (1) Fannie Mae, the Fannie Mae Selling Guide and
the Fannie Mae Servicing Guide, as amended from time to time, (2) Freddie Mac,
the Freddie Mac Single-Family Seller/Servicer Guide (the “Freddie Mac Guide”),
and (3) with respect to Ginnie Mae, the Ginnie Mae MBS Guide, and in all cases,
any other applicable guides published by such Agency and any related
announcements, directives and correspondence issued by such Agency.

“Agency Servicing Rights” means all Servicing Rights with respect to the
Agencies.

“Ancillary Income” means all money which is due and payable in connection with
each Mortgage Loan other than the Servicing Fee and specifically including,
without limitation, late charge fees, assignment transfer fees, insufficient
funds check charges, amortization schedule fees, interest from escrow accounts
and all other incidental fees and charges and any Float Benefit, in each case,
to the extent such amounts are allocable to a Mortgage Loan, specifically
excluding Excluded Collateral.

Schedule I - 1

--------------------------------------------------------------------------------

“Applicable Law” means as to any Person, any law, treaty, rule or regulation
(including the Investment Company Act of 1940, as amended) or determination of
an arbitrator or a court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Applicable Margin” has the meaning assigned to it in the Pricing Side Letter.

“Available Facility Amount” has the meaning assigned to it in the Pricing Side
Letter.

“Available Loan Amount” means, on any Business Day, an amount equal to the
lesser of (a) (i) the then current Available Facility Amount minus (ii) the
Outstanding Aggregate Loan Amount, and (b) the Borrowing Base (giving effect to
all Collateral to be pledged hereunder on such Business Day).

“Borrower” has the meaning set forth in the preamble.

“Borrower Funding Request” means the request to fund a Loan on any Funding Date,
substantially in the form of Exhibit 2.03, delivered by the Borrowers in
accordance with Section 2.03(a).

“Borrower Party” means each of the Borrowers and Guarantor.

“Borrowing Base” means, as of any date of determination, an amount equal to the
aggregate Collateral Value of all Collateral for Loans that have been and remain
pledged to the Lender hereunder.

“Borrowing Base Deficiency” has the meaning set forth in Section 2.08(b).

“Borrowing Base Report” means the borrowing base report, substantially in a
format agreed upon between Borrowers and Lender, delivered by the Lender in
accordance with Section 2.04.

“Borrowing Base Shortfall Day” has the meaning set forth in Section 2.08(b).

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
upon which the New York Stock Exchange or the Federal Reserve Bank of New York
is closed.

“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Cash Equivalents” means (a) securities with maturities of 90 days or less from
the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of Lender or of any commercial bank
having capital and surplus in excess of $500,000,000, (c) repurchase obligations
of Lender or of

Schedule I - 2

--------------------------------------------------------------------------------

any commercial bank satisfying the requirements of clause (b) of this
definition, having a term of not more than seven days with respect to securities
issued or fully guaranteed or insured by the United States Government, (d)
commercial paper of a domestic issuer rated at least “A-1” or the equivalent
thereof by S&P or “P-1” or the equivalent thereof by Moody’s and in either case
maturing within 90 days after the day of acquisition, (e) securities with
maturities of 90 days or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least “A” by S&P or “A” by Moody’s,
(f) securities with maturities of 90 days or less from the date of acquisition
backed by standby letters of credit issued by Lender or any commercial bank
satisfying the requirements of clause (b) of this definition or (g) shares of
money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition.

“Change in Law” means a change in any Applicable Law applicable to the Facility
Documents that would have an adverse effect, as determined by Lender in its sole
discretion, on Lender’s exercise of remedies following an Event of Default.

“Change of Control” (i) for each Borrower (a) any transaction or event as a
result of which the Guarantor ceases to own, beneficially or of record, more
than 50% of the stock of PMC or 100% of the certificates representing the
beneficial ownership of Holdings, (b) the Disposition of all or substantially
all of a Borrower’s assets (excluding any such action taken in connection with
any securitization transaction or routine sales of Mortgage Loans), or (c) the
consummation of a merger or consolidation of a Borrower with or into another
entity or any other corporate reorganization, if more than 50% of the combined
voting power of the continuing or surviving entity’s equity outstanding
immediately after such merger, consolidation or such other reorganization is
owned by persons who were not equityholders of such Borrower immediately prior
to such merger, consolidation or other reorganization and (ii) for the Guarantor
(a) the Disposition of all or substantially all of Guarantor’s assets (excluding
any such action taken in connection with any securitization transaction or
routine sales of Mortgage Loans) or (b) the consummation of a merger or
consolidation of Guarantor with or into another entity or any other corporate
reorganization, if more than 50% of the combined voting power of the continuing
or surviving entity’s equity outstanding immediately after such merger,
consolidation or such other reorganization is owned by persons who were not
equityholders of the Guarantor immediately prior to such merger, consolidation
or other reorganization.

“Closing Date” means the date on which all of the conditions set out in
Section 5.01 are satisfied.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” has the meaning set forth in Section 4.01.

“Collateral Reporting Date” has the meaning set forth in Section 2.03(b).

Schedule I - 3

--------------------------------------------------------------------------------

“Collateral Value” means, for purposes of determining the value of the Borrowing
Base from time to time, with respect to the Eligible Servicing Rights, (a)
(i) the Advance Rate for Eligible Servicing Rights, multiplied by (ii) the MSR
Value of the Eligible Servicing Rights, minus (b) any outstanding repurchase and
indemnity obligations under the related Servicing Contract that are due and
payable by the Borrowers, but have not yet been paid by the Borrowers.

“Collections” means any Servicing Fees, any excess servicing or subservicing
rights or retained yield, and any Ancillary Income that PMC, as servicer and
Holdings, as an excess spread purchaser, are entitled to receive pursuant to the
Servicing Contracts and the Master Spread Acquisition and MSR Servicing
Agreement, as applicable.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A to the MLRA Pricing Side Letter or other form reasonably acceptable to
the Lender.

“Corporate Advance” means, collectively, (a) any advance (other than those
described in clause (b) below) made by a Borrower as servicer pursuant to the
Servicing Contracts to inspect, protect, preserve or repair properties that
secure defaulted Mortgage Loans or that have been acquired through foreclosure
or deed in lieu of foreclosure or other similar action pending disposition
thereof, or for similar or related purposes, including, but not limited to,
necessary legal fees and costs expended or incurred by a Borrower as servicer in
connection with foreclosure, bankruptcy, eviction or litigation actions with or
involving Mortgagors on defaulted Mortgage Loans, as well as costs to obtain
clear title to such a property, to protect the priority of the lien created by a
Mortgage Loan on such a property, and to dispose of properties taken through
foreclosure or by deed in lieu thereof or other similar action, (b) any advance
made by a Borrower as servicer pursuant to the Servicing Contracts to foreclose
or undertake similar action with respect to a Mortgage Loan, and (c) any other
out of pocket expenses incurred by a Borrower as servicer pursuant to the
Servicing Contracts (including, for example, costs and expenses incurred in loss
mitigation efforts and in processing assumptions of Mortgage Loans), to the
extent such advances are reimbursable pursuant to the Servicing Contracts.

“CSCIB” means Credit Suisse AG, Cayman Islands Branch.

“CSFB” means Credit Suisse First Boston Mortgage Capital LLC.

“Custodial File” means with respect to any Mortgage Loan, a file pertaining to
such Mortgage Loan being held by the Custodian that contains the mortgage
documents pertaining to such Mortgage Loan.

“Custodian” means any financial institution that holds documents for any of the
Mortgage Loans on behalf of an Agency.

“Default” means an Event of Default or an Unmatured Event of Default.

“Default Rate” means, with respect to any Loan for any Interest Period, and any
late payment of fees or other amounts due hereunder, the LIBOR Rate for the
related Interest Period (or for all successive Interest Periods during which
such fees or other amounts were delinquent), plus 5.0% per annum.

Schedule I - 4

--------------------------------------------------------------------------------

“Disposition” means, with respect to any Person, any sale or other whole or
partial conveyance of all or any portion of such Person’s Property, or any
direct or indirect interest therein to a third party, including the granting of
any purchase options, rights of first refusal, rights of first offer or similar
rights in respect of any portion of such assets or the subjecting of any portion
of such assets to restrictions on transfer.

“Dollars” or “$” means dollars in lawful money of the United States of America.

“Electronic File” means any electronic file, in form and substance reasonably
acceptable to the Lender and containing the information agreed to between the
Borrowers and the Lender; delivered by a Borrower to the Lender on a Funding
Notice Date or Collateral Reporting Date pursuant to Section 2.03(a) or 2.03(b)
and reflecting those Mortgage Loans related to Pledged Servicing Rights as of
the close of business on such Funding Notice Date; provided, however, that with
regard to the Electronic File delivered in connection with a Collateral
Reporting Date, such Electronic File shall reflect information as of the close
of business on the last Business Day of the preceding calendar month.

“Electronic Transmission” means the delivery of information in an electronic
format acceptable to the applicable recipient thereof. An Electronic
Transmission shall be considered written notice for all purposes hereof (except
when a request or notice by its terms requires delivery of an original executed
document).

“Eligible Seller” means a Person who sold Mortgage Loans to a Borrower, which
Mortgage Loans such Borrower subsequently resold to another party or
securitized, and retained the servicing rights and obligations with respect
thereto under the Servicing Contracts.

“Eligible Servicing Rights” means, Servicing Rights owned by PMC that are either
(i) appurtenant to mortgage loans that have been sold to Freddie Mac or
otherwise delivered to Freddie Mac for inclusion in a securitization by Freddie
Mac, and are serviced by PMC, (ii) appurtenant to mortgage loans (1) which were,
but are no longer, pooled in securitizations by Freddie Mac, (2) which are
currently owned by Freddie Mac in portfolio and (3) for which PMC is acting as
the servicer, (iii) appurtenant to mortgage loans owned by PMC and not subject
to any lien or other encumbrance, which mortgage loans are eligible for pooling
with Freddie Mac, or (iv) appurtenant to mortgage loans that are serviced by PMC
and are either securitized in a non-agency securitization with respect to which
the Lender has approved the related PSA or held in whole loan format and either
owned by PMC or servicing pursuant to a servicing agreement approved by the
Lender; provided that all such mortgage loans shall be “qualified mortgages” or
otherwise approved by the Lender for inclusion. In addition, all Eligible
Servicing Rights must comply with the eligibility criteria set out in Schedule
6.02.

“Eligible Subservicer” means an established mortgage servicer that (A)(i) has
been a Freddie Mac approved issuer for at least two (2) years, (ii) services
mortgage loans with an aggregate unpaid principal balance greater than or equal
to $30,000,000,000 and (iii) has a servicer rating of at least “Average” by S&P,
“SQ3” by Moody’s or “RPS3” by Fitch, and (B) is party to an Eligible
Subservicing Agreement.  

Schedule I - 5

--------------------------------------------------------------------------------

“Eligible Subservicing Agreement” means a subservicing agreement (i) that has
been approved in writing by Lender, (ii) the subservicer of which is an Eligible
Subservicer, and (iii) that has not been assigned or amended in any respect that
is materially adverse to the Lender with respect to the remittance of servicing
fees or advance reimbursements without the prior written consent of Lender.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any corporation or trade or business that, together with
Borrowers or Guarantor is treated as a single employer under Section 414(b) or
(c) of the Code or solely for purposes of Section 302 of ERISA and Section 412
of the Code is treated as a single employer described in Section 414 of the
Code.

“Event of Default” has the meaning set forth in Section 8.01.

“Excess Servicing Fees” means the excess servicing fees sold by PMC to Holdings
pursuant to the terms of the Master Spread Acquisition and MSR Servicing
Agreement, subject to the terms and provisions of the Freddie Mac Acknowledgment
Agreement.

“Excluded Collateral” means all right, title and interest of the Borrowers,
whether now owned or hereafter acquired, in, to and under its rights to
reimbursement for all Advances made under the Servicing Contracts.

“External Rewarehouse Agreement” means that certain Second Amended and Restated
Master Repurchase Agreement, dated as of April 28, 2017, by and among CSFB, as
administrative agent, CSCIB, as committed buyer and a buyer, Alpine
Securitization Ltd., as a buyer, POP, as a seller, and, Guarantor, as a
guarantor.

“Facility” means the loan facility provided to the Borrowers by the Lender
pursuant to this Agreement.

“Facility Documents” means this Agreement, the Note, the Pricing Side Letter,
the Servicing Contracts, the Freddie Mac Acknowledgment Agreement, the
Subservicer Acknowledgment Letter, the Subservicing Agreement and all notices,
certificates, financing statements and other documents to be executed and
delivered by the Borrower in connection with the transactions contemplated by
this Agreement.

“Fannie Mae” means The Federal National Mortgage Association, also known as
Fannie Mae, or any successor thereto.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

Schedule I - 6

--------------------------------------------------------------------------------

“Fitch” means Fitch Ratings, Inc., or any successor thereto.

“Float Benefit” means the net economic benefit resulting from investments of
funds representing escrow and custodial deposits held for the account of the
servicer or subservicer, or the related Agency relating to the Mortgage Loans.

“FMSR VF1 Repo” means that certain Master Repurchase Agreement, dated as of
December 20, 2017, among CSFB, as administrative agent, CSCIB, as repo buyer,
and PMC, as repo seller.

“Foreign Lender” means any successor or assignee of Lender that is organized
under the laws of a jurisdiction other than that in which a Borrower is resident
for tax purposes. For purposes of this definition, the United States of America,
each State and Commonwealth thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

“Freddie Mac” means The Federal Home Loan Mortgage Corporation, also known as
Freddie Mac, or any successor thereto.

“Freddie Mac Acknowledgment Agreement” means an Acknowledgment Agreement, by and
among Freddie Mac, each Borrower, Guarantor, and the Lender as secured party,
pursuant to which Freddie Mac acknowledges the security interest granted
pursuant to this Agreement of the Lender with respect to any Freddie Mac
Servicing Rights, together with any amendments and addenda thereto.

“Freddie Mac Servicing Contract” means (i) the Purchase Contract (as defined in
the Freddie Mac Guide), including a Purchase Contract confirmation, by and
between PMC and Freddie Mac, (ii) the Freddie Mac Guide, (iii) any Bulletins (as
defined in the Freddie Mac Guide), (iv) any agreement pursuant to which PMC
provides a guaranty or any form of credit enhancement in connection with the
sale of mortgage loans to Freddie Mac, (v) the Servicer Success Scorecard (as
defined in the Freddie May Guide), (vi) any other document designated to be a
Purchase Document by Freddie Mac, (vii) the Guide Plus Additional Provisions (as
defined in the Freddie Mac Guide), as amended from time to time, and (viii) any
other additional terms applicable to the sale of mortgage loans, such as written
waivers, amendments or supplements to the Freddie Mac Guide that are made
available to PMC by Freddie Mac through electronic means including sources
designated by Freddie Mac for distribution of the Freddie Mac Guide.

“Freddie Mac Servicing Rights” means all Servicing Rights with respect to
mortgage loans serviced by a Borrower for Freddie Mac.

“Funding Date” means the date of any Loan advance hereunder as provided in
Section 2.03 hereof.

“Funding Notice Date” means the date on which a Borrower shall deliver a
Borrower Funding Request, which shall be (i) at least two (2) Business Days
prior to the date which such Borrower has requested as a Funding Date as
provided therein, or (ii) if a Borrower Funding Request relates to new
Collateral, at least five (5) Business Days prior to the date which such
Borrower has requested as a Funding Date as provided therein.

Schedule I - 7

--------------------------------------------------------------------------------

“GAAP” means United States Generally Accepted Accounting Principles inclusive
of, but not limited to, applicable statements of Financial Accounting Standards
issued by the Financial Accounting Standards Board, its predecessors and
successors and SEC Staff Accounting Guidance as in effect from time to time
applied on a consistent basis.

“Ginnie Mae” means The Government National Mortgage Association, also known as
Ginnie Mae, or any successor thereto.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any municipality and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

“Guarantor” shall mean PennyMac Mortgage Investment Trust, its successors and
permitted assigns.

“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include (a) endorsements for collection or deposit in the
ordinary course of business, or (b) obligations to make servicing advances for
delinquent taxes and insurance or other obligations in respect of a Mortgaged
Property. The amount of any Guarantee of a Person shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith. The terms “Guarantee” and “Guaranteed” used as verbs
shall have correlative meanings.

“Guaranteed Obligations” means, without duplication, all of the Obligations of
each Borrower to Lender, whenever arising, under this Agreement or any other
Facility Document (including, but not limited to, obligations with respect to
principal, interest and fees).

“HUD” means the United States Department of Housing and Urban Development, or
any successor thereto.

“Indebtedness” means, for any Person: at any time, and only to the extent
outstanding at such time: (a) obligations created, issued or incurred by such
Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of Property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such Property from such
Person); (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business, so long as such trade accounts payable are payable
within 90 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
Property of such Person, whether or not the respective Indebtedness so secured
has been assumed by such Person; (d) obligations (contingent or otherwise) of
such Person in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions for the account of such
Person; (e) Capital

Schedule I - 8

--------------------------------------------------------------------------------

Lease Obligations of such Person; (f) obligations of such Person under
repurchase agreements, sale/buy-back agreements or like arrangements, including,
without limitation, any Indebtedness arising hereunder; (g) Indebtedness of
others Guaranteed by such Person; (h) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person; (i)
Indebtedness of general partnerships of which such Person is a general partner
and (j) with respect to clauses (a)-(i) above both on and off balance sheet..

“Indemnified Amounts” has the meaning set forth in Section 10.01.

“Indemnified Party” has the meaning set forth in Section 10.01.

“Initial Borrower Funding Request” means the request to fund the Loan on the
Initial Funding Date, substantially in the form of Exhibit 2.03, delivered in
accordance with Section 2.03(a), that is current as of the end of the previous
calendar month.

“Initial Funding Date” means the Funding Date on which the first Loan is made
pursuant to this Agreement, as specified in the Initial Borrower Funding
Request.

“Insolvency Law” means any bankruptcy, reorganization, moratorium, delinquency,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law of
any jurisdiction in effect at any time during the term of this Agreement.”

“Interest Period” means, for any Loan, (i) an initial period beginning on the
Funding Date for such Loan and ending on the last day of the calendar month in
which such Funding Date occurs; and (ii) subsequent consecutive periods
thereafter, beginning on the first day of each subsequent calendar month and
ending on the earlier of (x) the last day of the same calendar month in which
such Interest Period began and (y) the Wind Down Date; and (iii) subsequent
consecutive periods thereafter, beginning on the first day following, initially,
the Wind Down Date, and thereafter, each Loan Repayment Date, and ending on the
earlier of (x) the next following Loan Repayment Date and (y) the date on which
the amount of all Obligations have been reduced to zero.

“Interest Rate” means, with respect to all Loans, the LIBOR Rate plus the
Applicable Margin.

“Investment Company Act” means the Investment Company Act of 1940, as amended,
together with the rules and regulations promulgated thereunder.

“Lender” means CSCIB.

“LIBOR Rate” means for each day, the rate (adjusted for statutory reserve
requirements for eurocurrency liabilities) for eurodollar deposits for a period
equal to one month appearing on Bloomberg Screen US 0001M Page or if such rate
ceases to appear on Bloomberg Screen US 0001M Page, or any other service
providing comparable rate quotations at approximately 11:00 a.m., London time,
on the applicable date of determination, or such interpolated rate as determined
by the Lender.

“Lien” means with respect to any property or asset of any Person (a) any
mortgage, lien, pledge, charge or other security interest or encumbrance of any
kind in respect of such property or

Schedule I - 9

--------------------------------------------------------------------------------

asset or (b) the interest of a vendor or lessor arising out of the acquisition
of or agreement to acquire such property or asset under any conditional sale
agreement, lease purchase agreement or other title retention agreement, and in
each case, other than an Agency’s rights and interests in the related Agency
Servicing Rights.

“Loan Repayment Date” means, (i) initially, the date that is thirty (30) days
after the Wind Down Date, and (ii) thereafter, each date that is thirty (30)
days after the immediately preceding Loan Repayment Date.

“Loans” has the meaning set forth in Section 2.01.

“Margin Call” has the meaning set forth in Section 2.08(b).

“Master Spread Acquisition and MSR Servicing Agreement” means that certain
Master Spread Acquisition and MSR Servicing Agreement, dated as of September 15,
2016 by and between PMC, as seller and Holdings, as purchaser.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of the Borrowers, Subservicer, Guarantor or any
Affiliate thereof that is a party to any Facility Documents taken as a whole,
(b) a material impairment of the ability of the Borrowers, Subservicer,
Guarantor or any Affiliate thereof that is a party to any Facility Document to
perform its obligations under any of the Facility Documents to which it is a
party and to avoid any Event of Default, (c) a material adverse effect upon the
legality, validity, binding effect or enforceability of any of the Facility
Documents against any Borrower Party or any Affiliate thereof that is a party to
any Facility Document, as determined by the Lender in its sole discretion, or
(d) a material adverse effect on the rights and remedies of PMC under the Master
Spread Acquisition and MSR Servicing Agreement.

“Maturity Date” means February 1, 2020.

“MBS” means mortgage backed securities.

“MBS Trust” means any of the trusts or trust estates in which the Mortgage Loans
being serviced by a Borrower pursuant to the Servicing Contracts are held by the
related MBS Trustee.

“MBS Trustee” means a trustee or indenture trustee for an MBS Trust.

“MLRA Pricing Side Letter” means that certain Second Amended and Restated
Pricing Side Letter, dated as of April 28, 2017, by and among CSFB, CSCIB,
Alpine Securitization Ltd., PMC, Holdings, PMC REO Financing Trust, Guarantor
and POP with respect to the Roll-Up Agreement and the External Rewarehouse
Agreement.

“Monthly Settlement Date” means, (i) initially, the earliest to occur of (a) the
twenty-fifth (25th) Business Day of each calendar month, commencing February 25,
2018, and (b) the Wind Down Date, and (ii) following the occurrence of the Wind
Down Date, each Loan Repayment Date (or, if such day is not a Business Day, the
following Business Day).

Schedule I - 10

--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. or its successor in interest.

“Mortgage” means a mortgage, mortgage deed, deed of trust, or other instrument
creating a first lien on or first priority security interest in an estate in fee
simple in real property securing a Mortgage Note including any riders,
assumption agreements or modifications relating thereto.

“Mortgage File” means, with respect to any Mortgage Loan, a file or files
pertaining to such Mortgage Loan that contains the mortgage documents pertaining
to such Mortgage Loan including any mortgage documents pertaining to such
Mortgage Loan required by the Agency Guides.

“Mortgage Loan” means the mortgage loans listed on the Relevant Electronic File
(as provided to the Lender pursuant to Section 2.03(a) or 2.03(b)).

“Mortgage Note” means the note or other evidence of indebtedness of a Mortgagor
secured by a Mortgage pertaining to a Mortgage Loan.

“Mortgaged Property” means the real property or leasehold estate, if applicable
securing repayment of the debt evidenced by a Mortgage Note.

“Mortgagor” means the obligor on a Mortgage Note.

“MSR Value” means, with respect to (i) any Eligible Servicing Right included in
the Borrowing Base the fair value ascribed to such asset by the Lender in its
sole discretion, taking into account any outstanding obligations owed by the
applicable Borrower to an Agency, as applicable, as marked to market as often as
daily, (ii) a Servicing Right which is not an Eligible Servicing Right included
in the Borrowing Base, zero. The Lender’s good faith determination of MSR Value
shall be conclusive upon the parties, absent manifest error on the part of the
Lender. Each Borrower acknowledges that the Lender’s determination of MSR Value
is for the limited purpose of determining Collateral Value for lending purposes
hereunder without the ability to perform customary purchaser’s due diligence and
is not necessarily equivalent to a determination of the fair market value of the
Eligible Servicing Rights achieved by obtaining competing bids. For the purpose
of determining the related MSR Value, the Lender shall have the right to use
either a Borrower’s valuation of the Eligible Servicing Rights delivered
pursuant to Section 2.04 herein or the Lender’s valuation, or both.
Subsequently, Lender shall have the right to reasonably request at any time from
Borrowers, an updated valuation for each Eligible Servicing Right, in a form
acceptable to Lender in its sole discretion; provided that the Lender shall not
be obligated to rely on either valuation and shall have the right to determine
the MSR Value of the Eligible Servicing Rights at any time in its sole
discretion. The MSR Value shall be deemed to be zero with respect to each Loan
for which such valuation is not provided within a reasonable time.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been or are required to be made by any
Borrower Party or any ERISA Affiliate and that is covered by Title IV of ERISA.

“Net Income” means, for any period and any Person, the net income of such Person
for such period as determined in accordance with GAAP.

Schedule I - 11

--------------------------------------------------------------------------------

“Non-Recourse Debt” shall mean Indebtedness payable solely from the assets sold
or pledged to secure such Indebtedness and under which Indebtedness no party has
recourse to any Borrower Party or any of their Affiliates if such assets are
inadequate or unavailable to pay off such Indebtedness, and neither Borrower
Parties nor any of their Affiliates effectively has any obligation to directly
or indirectly pay any such deficiency.

“Note” means the promissory note of the Borrowers issued to the Lender, in
substantially the form of Exhibit 2.02(a), as amended from time to time, and any
replacement thereof or substitution therefor.

“Obligations” means the Outstanding Aggregate Loan Amount, all accrued and
unpaid interest thereon and all other amounts payable by a Borrower to the
Lender pursuant to this Agreement, the Note or any other Facility Document.

“Opinion of Counsel” means a written opinion of counsel, reasonably acceptable
to each Person to whom such opinion is addressed.

“Other Taxes” has the meaning set forth in Section 3.02(b).

“Outstanding Aggregate Loan Amount” means, at any time, the aggregate principal
amount of the Loans funded by the Lender, minus the aggregate amount of payments
received by the Lender prior to such time and applied to reduce the principal
amount of the Loans.

“P&I Advance” means any advance disbursed by a Borrower as servicer pursuant to
any Servicing Contract of delinquent interest and/or principal on the related
Mortgage Loans.

“Participant” has the meaning set forth in Section 9.04.

“Participant Register” has the meaning set forth in Section 9.04.

“Person” means any individual, corporation, estate, partnership, limited
liability company, limited liability partnership, joint venture, association,
joint-stock company, business trust, trust, unincorporated organization,
government or any agency or political subdivision thereof, or other entity of a
similar nature.

“Plan” means an employee benefit or other plan established or maintained by any
Borrower Party or any ERISA Affiliate and covered by Title IV of ERISA, other
than a Multiemployer Plan.

“Pledged Servicing Rights” means any Eligible Servicing Rights a security
interest in which has been granted to the Lender pursuant to this Agreement (it
being understood that the Servicing Rights pledged will be identified by pool
number in the Electronic Files) subject to the terms and provisions of the
Freddie Mac Acknowledgment Agreement.

“POP” means PennyMac Operating Partnership, L.P., a limited partnership
organized under the laws of the State of Delaware.

“Pool” means a group of Mortgage Loans, which are the security for a
mortgage-backed security issued or guaranteed by an Agency.

Schedule I - 12

--------------------------------------------------------------------------------

“Prepayment Notice” means a notice substantially in the form of Exhibit 2.08(b).

“Pricing Side Letter” means that certain Loan and Security Agreement Pricing
Side Letter, dated as of the date hereof, among the Borrowers, the Guarantor and
the Lender, entered into in connection with this Agreement, as the same may be
amended, modified or supplemented from time to time.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

“PSA” means a pooling and servicing agreement or similar agreement related to a
non-agency securitization.

“Recourse Servicing Obligations” means with respect to any mortgage loan,
(a) any obligation or liability (actual or contingent) of the servicer or
subservicer in respect of such Mortgage Loan to indemnify the relevant Agency
for any losses incurred in respect of any Mortgage Loan that was determined at
the time of sale to have been ineligible for sale to the applicable Agency due
to a breach of one or more representations and warranties but accepted for
purchase subject to any waiver and indemnity obligations, or (b) any other
obligations described from time to time as being sold “with recourse” as such
term (or terms of similar meaning) are defined in the relevant Agency Guide, as
amended or supplemented from time to time, and any successor publications
thereto having the same general contents and purpose.

“Register” has the meaning set forth in Section 9.04.

“REIT” means a real estate investment trust, as defined in Section 856 of the
Code.

“Related Escrow Account Balances” means the balance, on the related Funding
Date, of any escrow or impound accounts maintained by a Borrower which relate to
any Mortgage Loan, including, without limitation, items escrowed for mortgage
insurance, property taxes (either real or personal), hazard insurance, flood
insurance, ground rents, or any other escrow or impound items required by any
Mortgage Note or Mortgage, reduced by any unpaid real estate taxes or insurance
premiums required to be paid by such Borrower, with respect to which amounts
have been escrowed by the related Mortgagor.

“Related Principal and Interest Custodial Accounts” means all principal and
interest custodial accounts maintained by PMC that relate to any Mortgage Loan
or Pool.

“Relevant Electronic File” means, on any Business Day, the most recently
delivered Electronic File that was delivered in accordance with Section 2.03(a)
or 2.03(b) and relates to Eligible Servicing Rights that constitute Collateral
hereunder.

“Repayment Notice” means a notice substantially in the form of Exhibit 2.08(a).

“Requirements of Law” means, with respect to any Person or any of its property,
the certificate of incorporation or articles of association and by-laws,
certificate of limited partnership, limited partnership agreement or other
organizational or governing documents of such Person, and any law, treaty, rule
or regulation, or determination of any arbitrator or Governmental Authority,

Schedule I - 13

--------------------------------------------------------------------------------

in each case applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject, whether Federal, state
or local (including, without limitation, usury laws, the Federal Truth in
Lending Act and retail installment sales acts).

“Responsible Officer” means (a) with respect to a Borrower, the chief executive
officer, president, chief financial officer, treasurer, assistant vice
president, assistant treasurer, secretary or assistant secretary of such
Borrower, or any other officer having substantially the same authority and
responsibility; provided, that with respect specifically to the obligations of
the Borrowers set forth in Section 7.01(z) hereof, only the chief financial
officer, treasurer, assistant treasurer, or comptroller of such Borrower shall
be deemed to be a Responsible Officer; and (b) with respect to the Lender, a
lending officer charged with responsibility for the day to day management of the
relationship of such institution with the Borrower.

“Restricted Cash” means for any Person, any amount of cash of such Person that
is contractually required to be set aside, segregated or otherwise reserved.

“Restricted Payment” means with respect to any Person, collectively, all
dividends or other distributions of any nature (cash, securities, assets or
otherwise), and all payments, by virtue of redemption or otherwise, on any class
of equity securities (including, warrants, options or rights therefor) issued by
such Person, which may hereafter be authorized or outstanding and any
distribution in respect of any of the foregoing, whether directly or indirectly
other than payments made in the ordinary course solely for the purpose of
originating, servicing, subservicing and/or administrating Mortgage Loans.

“Roll-Up Agreement” means that certain Second Amended and Restated Master
Repurchase Agreement, dated as of April 28, 2017, by and among CSFB, as
administrative agent, CSCIB, as committed buyer and a buyer, Alpine
Securitization Ltd., as a buyer, PMC, as a seller, Holdings, as a seller, PMC
REO Financing Trust, as an asset subsidiary, Guarantor, as a guarantor, and POP,
as a seller and as a guarantor.

“S&P” means Standard & Poor’s Ratings Services, or any successor thereto.

“SEC” means the Securities and Exchange Commission, or any successor thereto.

“Servicing Fee” means the total amount of the fee payable to the Subservicer as
compensation for subservicing and administering the Mortgage Loans.

“Servicing Rights” means with respect to each Mortgage Loan, all of PMC’s right,
title and interest in, to and under the Freddie Mac Servicing Contract, whether
now or hereafter existing, acquired or created, whether or not yet accrued,
earned, due or payable, as well as all other present and future right and
interest under such Servicing Contracts, including, without limitation, the
right (i) to receive the Servicing Fee income payable after the related Funding
Date (including without limitation, any Uncollected Fees), (ii) any and all
Ancillary Income received after the related Funding Date, (iii) to hold and
administer the Related Escrow Account Balances, (iv) to hold and administer, in
accordance with the applicable Agency Guides, the Related Principal and Interest
Custodial Account, the Custodial File, and the Mortgage File arising from or
connected to the servicing or subservicing of such Mortgage Loan under this
Agreement and (v) all proceeds, income, profits, rents and products of any of
the foregoing including, without

Schedule I - 14

--------------------------------------------------------------------------------

limitation, all of such Borrower’s rights to proceeds of any sale or other
disposition of the Servicing Rights, but with respect to clauses (i) -
(iv) above, specifically excluding any Excluded Collateral. Servicing Rights
shall include any Excess Servicing Fees sold by PMC to Holdings pursuant to the
terms of the Master Spread Acquisition and MSR Servicing Agreement.

“Subservicer” means PennyMac Loan Services, LLC, together with its permitted
successors and assigns.

“Subservicer Termination Event” occurs when: (a) Subservicer ceases to be a
seller/servicer approved by Fannie Mae or a lender approved by HUD, (b)
Subservicer has been suspended as a seller/servicer by Fannie Mae or HUD on and
after the date on which Subservicer first obtained such approval from Fannie Mae
or HUD, as applicable or (c) Subservicer is under review or investigation
outside of due course and has knowledge of imminent or future investigation
outside of due course, by Fannie Mae or HUD on and after the date on which
Subservicer became a Fannie Mae or HUD approved seller/servicer or lender, as
the context may require, and the Borrower has not either (x) taken over the
servicing of such Mortgage Loans itself or (y) (i) identified a replacement
within thirty (30) days that meets the criteria of an Eligible Subservicer and
(ii) replaced Subservicer with such Eligible Subservicer within sixty (60) days
under an Eligible Subservicing Agreement and an agreement in form and substance
similar to the Subservicing Agreement.

“Subservicing Agreement” means the Third Amended and Restated Flow Servicing
Agreement, dated as of September 12, 2016, between POP, as owner, on behalf of
its wholly owned Subsidiaries including PMC, and Subservicer as subservicer, as
such agreement may be amended from time to time.

“Subsidiary” means a corporation of which a Person and/or its other Subsidiaries
own, directly or indirectly, such number of outstanding shares as have more than
50% of the ordinary voting power for the election of directors.

“T&I Advance” means an advance made by a Borrower as servicer with respect to a
Mortgage Loan pursuant to the servicer’s obligation to do so under any Servicing
Contract of real estate taxes and assessments, or of hazard, flood or primary
mortgage insurance premiums, required to be paid by the related Mortgagor under
the terms of the related Mortgage Loan.

“Taxes” has the meaning set forth in Section 3.02.

“Termination Date” means the earliest of (i) the Maturity Date, (ii) the day on
which the Facility is terminated pursuant to Section 8.02(a) or Section 8.02(b),
(iii) the Loan Repayment Date on which the final amounts owing under the
Facility are required to be paid as provided for in the first sentence of
Section 2.08(a) hereof or (iv) termination of the External Rewarehouse
Agreement, the Roll-Up Agreement or the FMSR VF1 Repo.  

“Test Period” means any one fiscal quarter.

“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of New York; provided that if by reason of mandatory provisions of law,
the perfection or the effect of perfection or non-perfection of the security
interest in any Collateral is governed by the Uniform

Schedule I - 15

--------------------------------------------------------------------------------

Commercial Code as in effect in a jurisdiction other than New York, “Uniform
Commercial Code” means the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or effect of perfection or non-perfection.

“Uncollected Fees” means with respect to any Mortgage Loan, any accrued late
charges, NSF fees, assumption fees, and other fees charged to Mortgagors in
connection with the servicing or subservicing of such Mortgage Loan which have
not been collected by a Borrower as of the related Funding Date.

“Unmatured Event of Default” means any event that, with the giving of notice or
lapse of time, or both, would become an Event of Default.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 77.01(a)(30) of the Code.

“Wind Down Date” means the earliest to occur of (i) the Maturity Date, or (ii)
the Business Day specified by the Lender upon ten (10) Business Days’ prior
written notice to the Borrowers.

 

Schedule I - 16

--------------------------------------------------------------------------------

SCHEDULE 5.01

CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS AGREEMENT

(a)

This Agreement duly executed by the parties hereto;

(b)

The Note duly executed by the Borrowers;

(c)

All other Facility Documents duly executed by the related parties;

(d)

A filed UCC-1 financing statement;

(e)

An incumbency certificate of each Borrower and Guarantor, certifying the names
and true signatures of the persons authorized on the Borrowers’ and Guarantor’s
behalf to sign, as applicable, this Agreement, the Note and the other Facility
Documents to be delivered by the Borrower and Guarantor in connection herewith;

(f)

A certificate of a Responsible Officer of each Borrower and Guarantor attaching
copies of organizational documents, resolutions, and good standing certificate
of the Borrowers and the Guarantor;

(g)

An Opinion of Counsel, delivered by outside counsel acceptable to the Lender in
its reasonable discretion, opining as to: New York enforceability, corporate
matters and non-contravention, security interest, and the Investment Company Act
of 1940; provided that opinions as to corporate matters and non-contravention
may be given by the in-house counsel of the Borrowers;

(h)

An executed Freddie Mac Acknowledgment Agreement and an opinion of counsel with
respect to such Freddie Mac Acknowledgment Agreement;

(i)

A separate power of attorney of PMC with respect to the powers described in
Section 4.04;

(j)

The Master Spread Acquisition and MSR Servicing Agreement duly executed by the
related parties;

(k)

The delivery of an executed release by Barclays Bank PLC, in form and substance
satisfactory to the Lender, evidencing the release of its security interest in
the Freddie Mac Servicing Rights subject to the lien of the Loan and Security
Agreement (as amended or supplemented from time to time) dated as of March 24,
2017, by and among PennyMac Corp., PennyMac Holdings, LLC and Barclays Bank PLC;

(l)

The delivery of lien search reports with respect to the Borrowers covering the
five-year period prior to the date hereof; and

(m)

The due filing of UCC financing statements on Form UCC-3, in form and substance
satisfactory to the Lender, with respect to (i) the original financing statement
file number 2017 1942108, filed by Barclays Bank PLC with the Delaware Secretary
of State on March 24, 2017

Schedule 5.01 - 1

--------------------------------------------------------------------------------

with respect to Holdings, and (ii) the UCC-1 original financing statement file
number 2017 1942157, filed by Barclays Bank PLC with the Delaware Secretary of
State on March 24, 2017 with respect to PMC.

 

 

Schedule 5.01 - 2

--------------------------------------------------------------------------------

SCHEDULE 5.02

CONDITIONS PRECEDENT TO EACH LOAN

(a)

The Lender shall have received a duly executed copy of a Borrower Funding
Request for such Loan in accordance with Section 2.03;

(b)

Delivery of all reasonable due diligence (to the extent supplemental due
diligence is conducted by Lender with respect to such Loan);

(c)

The making of such Loan, and the application of the proceeds thereof, shall not
result in the Outstanding Aggregate Loan Amount exceeding the Available Facility
Amount;

(d)

The making of such Loan, and the application of the proceeds thereof, shall not
result in a Borrowing Base Deficiency;

(e)

On the applicable Funding Date, the following statements shall be true (and each
Borrower by delivering such Borrower Funding Request shall be deemed to have
certified that):

(i)the representations and warranties set forth in Article VI are true and
correct in all material respects (except for on the Closing Date, in which case
the representations and warranties are true and correct on the Closing Date) on
and as of such day as though made on and as of such day and shall be deemed to
have been made on such day (except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case, such
representation or warranty shall have been true and correct as of such date);

(ii)such Borrower is in compliance with all covenants set forth in Article VII;

(iii)all conditions precedent to the making of such Loan have been satisfied;

(iv)no Default or Event of Default has occurred and is continuing, or would
result from such Loans;

(v) all of the Servicing Rights included in the most recently delivered
Electronic File are Eligible Servicing Rights, except for any non-qualifying
Servicing Rights listed as such therein, and all Recourse Servicing Obligations
have been identified as such in a schedule attached to such Electronic File;

(f)

The Lender shall have received (i) with respect to the Initial Borrower Funding
Request, the initial Electronic File; and (ii) with respect to any subsequent
Borrower Funding Request, a subsequent Electronic File on or prior to time
required by Section 2.03;

(g)

With respect to any Borrower Funding Request, the Freddie Mac Acknowledgment
Agreement is effective and in place with respect to which the related Servicing
Rights will be pledged under the Agreement and consents from all third parties,
including warehouse lenders, as needed, except to the extent the foregoing have
already been received;

Schedule 5.02 - 1

--------------------------------------------------------------------------------

(h)

With respect to the Initial Borrower Funding Request, an Opinion of Counsel,
delivered by outside counsel acceptable to the Lender in its reasonable
discretion, opining as to: security interest creation, perfection and priority;

(i)

All Facility Documents shall continue to be in full force and effect in all
material respects;

(j)

With respect to the Freddie Mac Servicing Rights, Freddie Mac has not exercised
its right of Suspension (as defined in the Freddie Mac Acknowledgment Agreement)
has occurred; and

(k)

The Lender’s pro rata portion of the FMSR VF1 Repo is fully drawn based upon the
then-current VFN Principal Balance (as defined in the FMSR VF1 Repo).

 

 

Schedule 5.02 - 2

--------------------------------------------------------------------------------

SCHEDULE 6.01(S)

 

BORROWERS’ EXISTING FINANCING FACILITIES

 

[Attached]

 

 

 

Schedule 6.01(s) - 1

--------------------------------------------------------------------------------

SCHEDULE 6.02

ELIGIBILITY CRITERIA WITH RESPECT TO THE SERVICING RIGHTS

All owned Servicing Rights for Mortgage Loans serviced by PMC on behalf of
Freddie Mac, provided that such Servicing Rights are free and clear of any
Liens, subject to Freddie Mac’s rights and interest in such Servicing Rights
pursuant to the Acknowledgment Agreement and the Freddie Mac Servicing Contract
acceptable in form and substance to the Lender.

 

 

Schedule 6.02 - 1

--------------------------------------------------------------------------------

Schedule 7.01(cc)

Monthly MSR Collateral REPORT

 

Schedule 7.01(cc) - 1

--------------------------------------------------------------------------------

SCHEDULE 11.02

NOTICES

If to PMC:

PennyMac Corp.

3043 Townsgate Road, Suite 300

Westlake Village, CA 91361

Attention:  Pamela Marsh/Josh Smith

Phone Number:  (805) 330-6059/ (818) 224-7078

E-mail:  pamela.marsh@pnmac.com; josh.smith@pnmac.com;
contract.finance@pnmac.com

With copies to:

PennyMac Corp.
3043 Townsgate Road, Suite 300

Westlake Village, CA 91361
Attention: Jeff Grogin

Telephone: (818) 224-7050
Facsimile: (818) 936-0231
E-mail: jeff.grogin@pnmac.com

 

If to Holdings:

PennyMac Holdings, LLC
3043 Townsgate Road, Suite 310

Westlake Village, CA 91361

Attention:  Pamela Marsh/Josh Smith

Phone Number:  (805) 330-6059/ (818) 746-7078

E-mail:  pamela.marsh@pnmac.com; josh.smith@pnmac.com;
contract.finance@pnmac.com

With copies to:

PennyMac Corp.
3043 Townsgate Road, Suite 310

Westlake Village, CA 91361
Attention: Jeff Grogin

Telephone: (818) 224-7050
Facsimile: (818) 936-0231
E-mail: jeff.grogin@pnmac.com

 

 

If to the Guarantor:

PennyMac Mortgage Investment Trust
3043 Townsgate Road

Westlake Village, CA 91361

Schedule 11.02 - 1

--------------------------------------------------------------------------------

Attention:  Pamela Marsh/Josh Smith

Phone Number:  (805) 330-6059/ (818) 746-7078

E-mail:  pamela.marsh@pnmac.com; josh.smith@pnmac.com;
contract.finance@pnmac.com

 

With copies to:

PennyMac Mortgage Investment Trust
3043 Townsgate Road

Westlake Village, CA 91361
Attention: Jeff Grogin
Telephone: (818) 224-7050
Facsimile: (818) 936-0231
E-mail: jeff.grogin@pnmac.com

 

if to Lender:

Credit Suisse AG, Cayman Islands Branch
c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue, 4th Floor
New York, New York  10010
Attention:  Margaret Dellafera
Phone Number: 212‑325‑6471
Fax Number: 212‑743‑4810
E‑mail: margaret.dellafera@credit‑suisse.com;
dominic.obaditch@credit-suisse.com; roni.saporta@credit-suisse.com;

With copies to:

 

Credit Suisse AG, Cayman Islands Branch – Legal Department

c/o Credit Suisse Securities (USA) LLC

One Madison Avenue, 9th Floor

New York, NY 10010

Attention: Legal Department—RMBS Warehouse Lending

Fax Number: (212) 322-2376

 

CSFBMC LLC – Operations

c/o Credit Suisse Securities (USA) LLC

One Madison Avenue, 2nd floor

New York, New York 10010

Attention: Christopher Bergs, Resi Mortgage Warehouse Ops

Phone: 212-538-5087

E-mail: christopher.bergs@credit-suisse.com;
list.afconduitreports@creditsuisse.com; agency.loanops@credit-suisse.com;
david.bankert@creditsuisse.com; jason.golz@credit-suisse.com

Schedule 11.02 - 2

--------------------------------------------------------------------------------

EXHIBIT 2.02(a)

FORM OF PROMISSORY NOTE

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR UNDER ANY STATE SECURITIES LAWS. THIS NOTE IS SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS AND
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.

[], 2018

$_____________

 

New York, New York

FOR VALUE RECEIVED, Pennymac Corp., a Delaware corporation (“PMC”) and PENNYMAC
HOLDINGS, LLC (“Holdings” and, together with PMC, the “Borrowers”), each hereby
promises to pay to the order of CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (the
“Lender”), at the principal office of the Lender at Eleven Madison Avenue, 4th
Floor, New York, New York 10010, in lawful money of the United States, and in
immediately available funds, the principal sum of [ ] ($[ ]) (or such lesser
amount as shall equal the aggregate unpaid principal amount of the Loans made by
the Lender to the Borrowers under the Loan Agreement), on the dates and in the
principal amounts provided in the Loan Agreement, and to pay interest on the
unpaid principal amount of each such Loan, at such office, in like money and
funds, for the period commencing on the date of such Loan until such Loan shall
be paid in full, at the rates per annum and on the dates provided in the Loan
Agreement.

The date, amount and interest rate of each Loan made by the Lender to the
Borrowers, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of' this Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof; provided, that the failure of the Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrowers to make a
payment when due of any amount owing under the Loan Agreement or hereunder in
respect of the Loans made by the Lender.

This Note is the Note referred to in the Loan and Security Agreement dated as of
February 1, 2018 (as amended, supplemented or otherwise modified and in effect
from time to time, the “Loan Agreement”) among Borrowers, PennyMac Mortgage
Investment Trust, as guarantor and the Lender, and evidences Loans made by the
Lender thereunder. Terms used but not defined in this Note have the respective
meanings assigned to them in the Loan Agreement.

The Borrowers agree to pay all the Lender’s reasonable out-of-pocket costs of
collection and enforcement (including reasonable attorneys’ fees and
disbursements of Lender’s counsel) in respect of this Note when incurred as
required by Section 10.01 of the Loan Agreement.

Schedule 2.02(a) - 1

--------------------------------------------------------------------------------

Notwithstanding the pledge of the Collateral, the Borrowers hereby acknowledge,
admit and agree that the Borrowers’ obligations under this Note are joint and
several, recourse obligations of the Borrowers to which the Borrowers pledge
their full faith and credit.

The Borrowers, and any endorsers or guarantors hereof, (a) severally waive
diligence, presentment, protest and demand and also notice of protest, demand,
dishonor and nonpayments of this Note, (b) expressly agree that this Note, or
any payment hereunder, may be extended from time to time, and consent to the
acceptance of further Collateral, the release of any Collateral for this Note,
the release of any party primarily or secondarily liable hereon, and
(c) expressly agree that it will not be necessary for the Lender, in order to
enforce payment of this Note, to first institute or exhaust the Lender’s
remedies against the Borrowers or any other party liable hereon or against any
Collateral for this Note. No extension of time for the payment of this Note, or
any installment hereof, made by agreement by the Lender with any person now or
hereafter liable for the payment of this Note, shall affect the liability under
this Note of the Borrowers, even if the Borrowers are is not a party to such
agreement; provided, however, that the Lender and the Borrowers, by written
agreement between them, may affect the liability of the Borrowers.

Any reference herein to the Lender shall be deemed to include and apply to every
subsequent holder of this Note. Reference is made to the Loan Agreement for
provisions concerning optional and mandatory prepayments, Collateral,
acceleration and other material terms affecting this Note.

Any enforcement action relating to this Note may be brought by motion for
summary judgment in lieu of a complaint pursuant to Section 3213 of the New York
Civil Practice Law and Rules.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH BY ITS TERMS
APPLIES TO THIS NOTE). THE BORROWERS HEREBY SUBMIT TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE BOROUGH OF
MANHATTAN, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF FOR PURPOSES OF ALL
LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS NOTE OR THE TRANSACTIONS
CONTEMPLATED HEREBY. THE BORROWERS HERETO IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT IN THE
BOROUGH OF MANHATTAN AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. THE BORROWERS HERETO HEREBY
CONSENT TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT
TO THIS NOTE, OR ANY DOCUMENT DELIVERED PURSUANT HERETO BY THE MAILING OF A COPY
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, TO THEIR RESPECTIVE ADDRESSES SPECIFIED AT THE TIME FOR

Schedule 2.02(a) - 2

--------------------------------------------------------------------------------

NOTICES UNDER THE LOAN AGREEMENT OR TO ANY OTHER ADDRESS OF WHICH THEY SHALL
HAVE GIVEN WRITTEN OR ELECTRONIC NOTICE TO THE LENDER. THE FOREGOING SHALL NOT
LIMIT THE ABILITY OF ANY PARTY HERETO TO BRING SUIT IN THE COURTS OF ANY OTHER
JURISDICTION.

THE BORROWERS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO A TRIAL BY JURY WITH
RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE.

 

[Signature Page Follows]




Schedule 2.02(a) - 3

--------------------------------------------------------------------------------

 

Pennymac Corp.

 

By:

 

 

Name:

 

Title:

 

Pennymac HOLDINGS, LLC

 

By:

 

 

Name:

 

Title:

 




Schedule 2.02(a) - 4

--------------------------------------------------------------------------------

SCHEDULE OF LOANS

This Note evidences Loans made under the within‑described Loan Agreement to the
Borrowers, on the dates, in the principal amounts and bearing interest at the
rates set forth below, and subject to the payments and prepayments of principal
set forth below:

 

Date Made

Principal Amount

of Loan

Amount Paid

or Prepaid

Amount of

Additional Draws

Unpaid Principal

Amount

Notation

Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 2.02(a) - 5

--------------------------------------------------------------------------------

EXHIBIT 2.03
to Loan and Security Agreement

FORM OF BORROWER FUNDING REQUEST

[DATE]

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue, 4th Floor

New York, New York  10010

Attention:  Margaret Dellafera

 

Ladies and Gentlemen:

This [Initial] Borrower Funding Request is delivered to you pursuant to
Section 2.03 of the Loan and Security Agreement, dated as of February 1, 2018
(as amended, supplemented, restated or otherwise modified from time to time, the
“Loan Agreement”), among PennyMac Corp., PennyMac Holdings, LLC, as borrowers,
PennyMac Mortgage Investment Trust, as guarantor and Credit Suisse AG, Cayman
Islands Branch, as lender (the “Lender”). Unless otherwise defined herein or as
the context otherwise requires, terms used herein have the meaning assigned
thereto under Schedule I of the Loan Agreement.

The undersigned (the “Borrowers”) hereby request that a Loan be made in the
aggregate principal amount of $____ on _________, 20__ to be secured by the
Servicing Rights.

An updated Electronic File, revised to reflect the acquisition of any additional
Servicing Rights purchased by the Borrower since the most recently delivered
Electronic File, has been delivered pursuant to Section 2.03 of the Loan
Agreement. Such Electronic File reflects all Eligible Servicing Rights that
constitute Collateral under the terms and conditions of the Agreement and a
schedule of the mortgage loans related to the Servicing Rights identified in
Electronic File is attached hereto as Schedule One.

[TO BE USED FOR ALL FUNDINGS THAT INVOLVE NEW COLLATERAL] [The Borrowers hereby
acknowledge and agree that (other than with respect to the Agreement) (i) the
Servicing Rights currently pledged as Collateral under the Agreement and
(ii) any of the Servicing Rights identified on Schedule One attached hereto, are
not currently assigned, pledged, conveyed or encumbered under any credit,
warehouse or financing facility. The Borrowers further acknowledge and agree
that (other than under the Agreement) it shall not assign, pledge, convey or
encumber such Servicing Rights under any credit, warehouse or financing facility
in the future, except with prior notice to, and consent from, the Lender.]

The undersigned hereby acknowledges that the delivery of this [Initial] Borrower
Funding Request and the acceptance by the undersigned of the proceeds of the
Loan requested hereby constitute a representation and warranty by the
undersigned that all conditions precedent to such Loan specified in Article V of
the Loan Agreement have been satisfied and will continue to be satisfied after
giving effect to such Loan.

Schedule 2.03 - 1

--------------------------------------------------------------------------------

The undersigned further represents and warrants that either (a) the Agency
Guides and the Servicing Contracts have not been materially modified since the
last date the undersigned delivered a Borrower Funding Request or (b) attached
hereto is a true and complete description of any changes to the applicable
Servicing Contracts since the last date the undersigned delivered a Borrower
Funding Request.

Please wire transfer the proceeds of the Loan to the following account pursuant
to the following instructions:

[______________]

The undersigned has caused this [Initial] Borrower Funding Request to be
executed and delivered, and the certification and warranties contained herein to
be made, by its duly authorized officer this ____ day of _________, 20__.

 

Pennymac Corp., as a Borrower

By:

 

 

Name:

 

Title:

 

Pennymac HOLDINGS, LLC, as a Borrower

By:

 

 

Name:

 

Title:

 

Acknowledged and agreed:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

By:______________________________________

Name:

Title:

By:______________________________________

Name:

Title:

Schedule 2.03 - 2

--------------------------------------------------------------------------------

 

 

SCHEDULE ONE

ELECTRONIC FILE

[To be provided by Borrower.]

 

 

Schedule 2.03 - 3

--------------------------------------------------------------------------------

EXHIBIT 2.08(a)

FORM OF REPAYMENT NOTICE

[ ], 20__

TO:The Lender as defined in the Loan Agreement referred to below

Reference is hereby made to the Loan and Security Agreement, dated as of
February 1, 2018 (as heretofore amended, the “Loan Agreement”), among PennyMac
Corp. (“PMC”), PennyMac Holdings, LLC (“Holdings” and, together with PMC,
collectively the “Borrowers”), PennyMac Mortgage Investment Trust (the
“Guarantor”) and Credit Suisse AG, Cayman Islands Branch, as lender (the
“Lender”). Capitalized terms not otherwise defined herein are used herein as
defined in the Loan Agreement.

The Borrowers hereby notify you that, pursuant to Section 2.08[(a)/(b)] of the
Loan Agreement, they shall make a repayment of the Loans outstanding under the
Loan Agreement to the Lender on [  ], 20__ in the amount of $_____.

Also included in the repayment amount shall be accrued and unpaid interest, in
the amount of $__________________.




Schedule 2.08(a) - 1

--------------------------------------------------------------------------------

The undersigned has caused this Repayment Notice to be executed and delivered by
its duly authorized officer this_________ day of ____________, 20__.

Pennymac Corp., as a Borrower

By:

 

 

Name:

 

Title:

 

 

Pennymac HOLDINGS, LLC, as a Borrower

By:

 

 

Name:

 

Title:

 

 

Schedule 2.08(a) - 2

--------------------------------------------------------------------------------

EXHIBIT 2.08(b)

FORM OF PREPAYMENT NOTICE

[  ], 20__

TO:The Lender as defined in the Loan Agreement referred to below

Reference is hereby made to the Loan and Security Agreement, dated as of
February 1, 2018 (as heretofore amended, the “Loan Agreement”), among PennyMac
Corp. (“PMC”), PennyMac Holdings, LLC (“Holdings” and, together with PMC,
collectively the “Borrowers”), PennyMac Mortgage Investment Trust (the
“Guarantor”) and Credit Suisse AG, Cayman Islands Branch, as lender (the
“Lender”). Capitalized terms not otherwise defined herein are used herein as
defined in the Loan Agreement.

The Borrowers hereby notify you that, pursuant to and in compliance with
Section 2.09 of the Loan Agreement, they shall make a prepayment of Loans
outstanding under the Loan Agreement on [  ], 20__ in the amount of $________.

Also included in the prepayment amount shall be accrued and unpaid interest, in
the amount of $____________.

The undersigned has caused this Prepayment Notice to be executed and delivered
by its duly authorized officer this_________ day of ___________, 20__.

Pennymac Corp., as a Borrower

By:

 

 

Name:

 

Title:

 

 

 

Pennymac HOLDINGS, LLC, as a Borrower

By:

 

 

Name:

 

Title:

 

Schedule 2.08(b) - 1